 

Exhibit 10.21 to 2003 10-K

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF NOVEMBER 20, 2003

 

AMONG

 

CONVERGYS FUNDING CORPORATION, AS SELLER,

 

CONVERGYS CORPORATION, AS SERVICER,

 

FALCON ASSET SECURITIZATION CORPORATION,

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

 

FIFTH THIRD BANK

 

AND

 

BANK ONE, NA,

AS THE FALCON AGENT AND AS THE ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. PURCHASE ARRANGEMENTS

Section 1.1

  

Purchase Facility

   5

Section 1.2

  

Increases

   5

Section 1.3

  

Decreases

   6

Section 1.4

  

Payment Requirements

   6 ARTICLE II. PAYMENTS AND COLLECTIONS

Section 2.1

  

Payments

   7

Section 2.2

  

Collections Prior to Amortization

   7

Section 2.3

  

Collections Following Amortization

   8

Section 2.4

  

Application of Collections

   8

Section 2.5

  

Payment Rescission

   9

Section 2.6

  

Maximum Purchaser Interests

   9

Section 2.7

  

Clean Up Call

   9 ARTICLE III. CP FUNDING

Section 3.1

  

CP Costs

   10

Section 3.2

  

CP Costs Payments

   10

Section 3.3

  

Calculation of CP Costs

   10 ARTICLE IV. LIQUIDITY FUNDING

Section 4.1

  

Liquidity Funding

   10

Section 4.2

  

Yield Payments

   10

Section 4.3

  

Selection and Continuation of Tranche Periods

   11

Section 4.4

  

Liquidity Interest Discount Rates

   11

Section 4.5

  

Suspension of the LIBO Rate

   11 ARTICLE V. REPRESENTATIONS AND WARRANTIES

Section 5.1

  

Representations and Warranties of Seller Parties

   12

Section 5.2

  

Financial Institution Representations and Warranties

   16 ARTICLE VI. CONDITIONS OF PURCHASES

Section 6.1

  

Conditions Precedent to Initial Incremental Purchase

   16

Section 6.2

  

Conditions Precedent to All Purchases and Reinvestments

   16 ARTICLE VII. COVENANTS

Section 7.1

  

Affirmative Covenants of the Seller Parties

   17

Section 7.2

  

Negative Covenants of the Seller Parties

   25

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE VIII. ADMINISTRATION AND COLLECTION

Section 8.1

  

Designation of Servicer

   26

Section 8.2

  

Duties of Servicer

   26

Section 8.3

  

Collection Notices

   28

Section 8.4

  

Responsibilities of Seller

   28

Section 8.5

  

Reports

   28

Section 8.6

  

Servicing Fees

   28 ARTICLE IX. AMORTIZATION EVENTS

Section 9.1

  

Amortization Events

   29

Section 9.2

  

Remedies

   30 ARTICLE X. INDEMNIFICATION

Section 10.1

  

Indemnities by the Seller Parties

   31

Section 10.2

  

Increased Cost and Reduced Return

   34

Section 10.3

  

Other Costs and Expenses

   34

Section 10.4

  

Allocations

   35 ARTICLE XI. THE AGENTS

Section 11.1

  

Authorization and Action

   35

Section 11.2

  

Delegation of Duties

   36

Section 11.3

  

Exculpatory Provisions

   36

Section 11.4

  

Reliance by Agents

   36

Section 11.5

  

Non-Reliance on Agents and Other Purchasers

   37

Section 11.6

  

Reimbursement and Indemnification

   37

Section 11.7

  

Each of the Agents and Fifth Third in its Individual Capacity

   38

Section 11.8

  

Successor Administrative Agent

   38 ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS

Section 12.1

  

Assignments

   38

Section 12.2

  

Participations

   39 ARTICLE XIII. FALCON LIQUIDITY FACILITY

Section 13.1

  

Transfer to Financial Institutions

   40

Section 13.2

  

Transfer Price Reduction Yield

   40

Section 13.3

  

Payments to Falcon

   41

Section 13.4

  

Limitation on Commitment to Purchase from Falcon

   41

Section 13.5

  

Defaulting Financial Institutions

   41

Section 13.6

  

Terminating Financial Institutions

   42

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE XIV. MISCELLANEOUS

Section 14.1

  

Waivers and Amendments

   43

Section 14.2

  

Notices

   44

Section 14.3

  

Ratable Payments

   44

Section 14.4

  

Protection of Ownership Interests of the Purchasers

   44

Section 14.5

  

Confidentiality

   45

Section 14.6

  

Bankruptcy Petition

   46

Section 14.7

  

Limitation of Liability

   46

Section 14.8

  

CHOICE OF LAW

   46

Section 14.9

  

CONSENT TO JURISDICTION

   46

Section 14.10

  

WAIVER OF JURY TRIAL

   47

Section 14.11

  

Integration; Binding Effect; Survival of Terms

   47

Section 14.12

  

Counterparts; Severability; Section References

   47

Section 14.13

  

Bank One, NA Roles

   47

Section 14.14

  

Characterization

   48

Exhibit I

   Definitions     

Exhibit II

   Form of Purchase Notice     

Exhibit III

   Chief Executive Office and Places of Business of the Seller; Locations of
Records; Federal Employer Identification Number and Organizational
Identification Number     

Exhibit IV

   Names of Collection Banks; Collection Accounts     

Exhibit V

   Form of Compliance Certificate     

Exhibit VI

   Form of Collection Account Agreement     

Exhibit VII

   Form of Assignment Agreement     

Exhibit VIII

   Credit and Collection Policy of Each Originator     

Exhibit IX

   Form of Invoice(s)     

Exhibit X

   Form of Monthly Report     

Schedule A

   Commitments and Liquidity Commitments     

Schedule B

   Documents to be Delivered to the Administrative Agent on or prior to the
Initial Purchase     

 

 

iii



--------------------------------------------------------------------------------

CONVERGYS FUNDING CORPORATION

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of November
20, 2003 is among Convergys Funding Corporation, an Ohio corporation (“Seller”),
Convergys Corporation, an Ohio corporation (“Convergys”), as initial Servicer
(the Servicer together with Seller, the “Seller Parties” and each, a “Seller
Party”), the funding entities (other than Fifth Third) listed on Schedule A to
this Agreement (together with their respective successors and assigns hereunder,
the “Financial Institutions”), Fifth Third Bank, an Ohio banking corporation
(“Fifth Third”), Falcon Asset Securitization Corporation (“Falcon”) and Bank
One, NA, with its main office in Chicago, Illinois, as agent and administrator
for Falcon (in such capacity, together with its successors, the “Falcon Agent”)
and as agent for the Purchasers hereunder (together with its successors and
assigns hereunder, the “Administrative Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement will have the meanings assigned to such
terms in Exhibit I. This Agreement amends and restates in its entirety that
certain Receivables Purchase Agreement dated as of September 28, 1999, as
amended from time to time prior to the date hereof, by and among the parties
hereto other than Fifth Third (the “Existing Agreement”).

 

PRELIMINARY STATEMENTS

 

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

 

Falcon may, in its absolute and sole discretion, purchase Purchaser Interests
from Seller from time to time, and Fifth Third shall purchase Purchaser
Interests from Seller from time to time.

 

In the event that Falcon declines to make any purchase, the Financial
Institutions in the Falcon Group will, at the request of Seller, purchase from
time to time Purchaser Interests that were declined by Falcon. In addition, the
Financial Institutions in the Falcon Group have agreed to provide a liquidity
facility to Falcon in accordance with the terms hereof.

 

Bank One, NA has been requested and is willing to act as Falcon Agent on behalf
of Falcon and its Financial Institutions in the Falcon Group, and as the
Administrative Agent on behalf of the Falcon Agent and all of the Purchasers in
accordance with the terms hereof.

 

NOW, THEREFORE, in accordance with the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Existing Agreement in its entirety as set forth herein.

 

4



--------------------------------------------------------------------------------

ARTICLE I.

PURCHASE ARRANGEMENTS

 

Section 1.1 Purchase Facility.

 

(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Falcon Agent for the benefit
of one or more of the Purchasers in Falcon’s Group and simultaneously to Fifth
Third, whereupon (i) Fifth Third shall purchase, and (ii) Falcon may, at its
option, instruct the Falcon Agent to purchase on Falcon’s behalf from time to
time, or if Falcon will decline to purchase, the Falcon Agent will purchase, on
behalf of the Financial Institutions in the Falcon Group, Purchaser Interests;
provided, however, that (A) the Purchase Prices for the Purchaser Interests sold
on any given Business Day shall be ratable in accordance with each Group’s
respective Percentage, and (B) in no event shall the aggregate Capital
outstanding hereunder from either Group exceed the lesser of (i) such Group’s
Percentage of the Purchase Limit and (ii) the Commitment Availability for such
Group during the period from the date hereof to but not including the Facility
Termination Date. Seller hereby assigns, transfers and conveys to the Falcon
Agent for the benefit of the Falcon Group and to Fifth Third, and each of the
Falcon Agent and Fifth Third hereby acquires, their respective Percentages of
all of Seller’s now owned and existing and hereafter arising or acquired right,
title and interest in and to the Purchaser Interests.

 

Section 1.2 Increases. Seller will provide the Falcon Agent and Fifth Third with
at least two Business Days’ prior notice in a form set forth as Exhibit II
hereto of each Incremental Purchase (a “Purchase Notice”). Each Purchase Notice
will be subject to Section 6.2 hereof and, except as set forth below, will be
irrevocable and will specify the requested Purchase Price (which will not be
less than $1,000,000 for the Falcon Group or less than $500,000 for the Fifth
Third Group), the date of purchase and, solely in the case of an Incremental
Purchase by the Falcon Group to be funded by the Financial Institutions in the
Falcon Group, the requested Discount Rate and Tranche Period. Following receipt
of a Purchase Notice, the Falcon Agent will determine whether Falcon agrees to
make its Percentage of the purchase. If Falcon declines to make its Percentage
of the proposed purchase (referred to herein as “Falcon Refusal”), Seller may
cancel the Purchase Notice as to the Falcon Group or, in the absence of such a
cancellation, the Incremental Purchase of the Falcon Group’s Percentage of the
Purchaser Interests will be made by the Financial Institutions, and, whether or
not such cancellation occurs, the Incremental Purchase of the Fifth Third
Group’s Percentage of the proposed purchase will be made by Fifth Third.
Notwithstanding anything herein to the contrary, with respect to each
Incremental Purchase occurring after a Falcon Refusal, (unless another Falcon
Refusal shall occur with respect to such Incremental Purchase) Falcon’s
percentage of the proposed purchase shall be disproportionately higher for each
such purchase and Fifth Third’s percentage shall be disproportionably lower
until such time as Falcon’s Percentage and Fifth Third’s Percentage are the same
respective Percentages in effect on the date of this Agreement or in effect on
the date of any amendment or modification to the definition of Percentage. On
the date of each Incremental Purchase, upon satisfaction of the applicable
conditions precedent set forth in Article VI, (a) Falcon or the Financial
Institutions, as applicable, will wire transfer to the Facility Account, in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to (i) in the case of Falcon, the Falcon Group’s

 

5



--------------------------------------------------------------------------------

Percentage of the aggregate Purchase Price of the Purchaser Interests the Falcon
Group is then purchasing or (ii) in the case of a Financial Institution in the
Falcon Group, such Financial Institution’s Pro Rata Share of the Falcon Group’s
Percentage of aggregate Purchase Price of the Purchaser Interests the Financial
Institutions in the Falcon Group are purchasing, and (b) Fifth Third will wire
transfer to the Facility Account, in immediately available funds, no later than
12:00 noon (Chicago time), an amount equal to the Fifth Third Group’s Percentage
of the aggregate Purchase Price of the Purchaser Interests the Fifth Third Group
is then purchasing. Notwithstanding the foregoing, there may not be more than
two Incremental Purchases and/or Aggregate Reductions per week per Group, and
all Incremental Purchases shall be made ratably between the Group’s in
accordance with their respective Percentages.

 

Section 1.3 Decreases. Seller will provide each of the Falcon Agent and Fifth
Third with prior written notice in conformity with the Required Notice Period of
any reduction from Collections requested by Seller (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections and their respective
Percentages thereof. Such Reduction Notice will designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Capital
will occur (which date will give effect to the applicable Required Notice
Period), (ii) the amount of Aggregate Capital to be reduced which will be
applied ratably to the Purchaser Interests of both Groups (the “Aggregate
Reduction”), and (iii) each Group’s Percentage of such Aggregate Reduction. Only
one (1) Reduction Notice will be outstanding at any time. Notwithstanding the
foregoing, no voluntary Aggregate Reduction will be made following the
occurrence of the Amortization Date without the prior written consent of the
Falcon Agent and Fifth Third. All Aggregate Reductions shall be made ratably
between the Groups in accordance with their respective Percentages, and all
amounts paid for the benefit of the Falcon Group shall be distributed by the
Falcon Agent to Falcon and the Financial Institutions in the Falcon Group
ratably in accordance with their respective shares (if any) of the Capital
outstanding from the Falcon Group.

 

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement will be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) will be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser in the
Falcon Group, they will be paid to the Falcon Agent, for the account of such
Purchaser, at the Falcon Agent’s headquarters in Chicago, Illinois until
otherwise notified by the Falcon Agent. If such amounts are payable to Fifth
Third, they will be paid to Fifth Third at its headquarters in Cincinnati, Ohio
until otherwise notified by Fifth Third. All computations of Yield, per annum
fees calculated as part of any CP Costs, per annum fees hereunder and under the
Fee Letters will be made on the basis of a year of 360 days for the actual
number of days elapsed. If any amount hereunder will be payable on a day which
is not a Business Day, such amount will be payable on the next succeeding
Business Day.

 

6



--------------------------------------------------------------------------------

ARTICLE II.

PAYMENTS AND COLLECTIONS

 

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller will immediately pay to the Falcon Agent, for the benefit
of the relevant Purchaser(s) in the Falcon Group, and Fifth Third, on a full
recourse basis, (i) such fees as set forth in the applicable Fee Letter (which
fees, in the case of the Falcon Group, will be sufficient to pay all fees owing
to the Financial Institutions in the Falcon Group), (ii) all CP Costs applicable
to their respective Group’s Purchaser Interests, (iii) all amounts payable as
Yield to their respective Groups, (iv) their respective Group’s Percentage of
all amounts payable as Deemed Collections (which will be immediately due and
payable by Seller and applied to reduce outstanding Aggregate Capital hereunder
in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts payable to
reduce the Seller Interest, if required, pursuant to Section 2.6 hereof, (vi)
all amounts payable pursuant to Article X, if any, (vii) all Servicer costs and
expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, (viii) all Broken Funding Costs
applicable to their respective Group’s Purchaser Interest and (ix) all Default
Fees applicable to their respective Group’s Purchaser Interest (collectively,
the “Obligations”). If any Person fails to pay any of the Obligations when due,
such Person agrees to pay, on demand, the Default Fee in respect thereof until
paid. Notwithstanding the foregoing, no provision of this Agreement or any Fee
Letter will require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
will immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections will be held in
trust by Seller for the exclusive benefit of the Purchasers and the Agents.

 

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer will be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer will set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution in the Falcon Group and (ii) Seller
hereby requests and the Purchasers (other than any Terminating Financial
Institutions in the Falcon Group) hereby agree to make, simultaneously with such
receipt, a reinvestment (each, a “Reinvestment”) with that portion of the
balance of each and every Collection received by the Servicer that is part of
any Purchaser Interest in which such Purchaser has an interest (other than any
Purchaser Interests of Terminating Financial Institutions in the Falcon Group),
such that after giving effect to such Reinvestment, the amount of Capital of
each such Purchaser Interest immediately after such receipt and corresponding
Reinvestment will be equal to the amount of Capital immediately prior to such
receipt. On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicer will remit to the Falcon Agent’s and Fifth Third’s respective
accounts the amounts set aside for each Group during the preceding Settlement
Period that have not been subject to a Reinvestment and apply such amounts (if
not previously paid in accordance with Section 2.1) first, to reduce unpaid
Obligations owing to such Group and second, to reduce the Capital of all

 

7



--------------------------------------------------------------------------------

Purchaser Interests of Terminating Financial Institutions in the Falcon Group,
applied ratably to each Terminating Financial Institution in the Falcon Group
according to its respective Termination Percentage. If such Obligations will be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, will be remitted to the Falcon Agent’s and Fifth Third’s respective
accounts no later than 11:00 a.m. (Chicago time) to the extent required to fund
their respective Percentages of any Aggregate Reduction on such Settlement Date
and (ii) any balance remaining thereafter will be remitted from the Servicer to
Seller on such Settlement Date. Each Terminating Financial Institution in the
Falcon Group will be allocated a ratable portion of the Falcon Group’s
Percentage of Collections from the date of any assignment by Falcon pursuant to
Section 13.6 (the “Termination Date”) until such Terminating Financing
Institution’s Capital will be paid in full. This ratable portion will be
calculated on the Termination Date of each Terminating Financial Institution in
the Falcon Group as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Termination Date, divided by (ii) the
aggregate Capital outstanding from the Falcon Group on such Termination Date
(the “Termination Percentage”). Each Terminating Financial Institution’s
Termination Percentage will remain constant prior to the Amortization Date. On
and after the Amortization Date, each Termination Percentage will be
disregarded, and each Terminating Financial Institution’s Capital will be
reduced ratably with all Financial Institutions in the Falcon Group in
accordance with Section 2.3.

 

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer will set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day in
respect of such Purchaser Interest and an additional amount of Collections for
the payment of any accrued and unpaid Obligations owed by Seller to such holders
of Purchaser Interests and not previously paid by Seller in accordance with
Section 2.1 hereof. On and after the Amortization Date, the Servicer will,
within one (1) Business Day following receipt of any Collections: (i) remit to
the Falcon Agent’s and Fifth Third’s respective accounts the amounts set aside
for the members of their respective Groups pursuant to the preceding sentence,
and (ii) apply such amounts to reduce the Capital associated with each such
Purchaser Interest and any other Aggregate Unpaids owing to the holder of each
such Purchaser Interest.

 

Section 2.4 Application of Collections.

 

(a) If there will be insufficient funds on deposit for the Servicer to
distribute funds in payment in full of the aforementioned amounts pursuant to
Section 2.2 or 2.3 (as applicable), the Servicer will distribute funds:

 

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including without limitation, the Servicing Fee, if Seller or one
of its Affiliates is not then acting as the Servicer,

 

second, to the reimbursement of the Agents’ and the Purchasers’ costs of
collection and enforcement of this Agreement,

 

8



--------------------------------------------------------------------------------

third, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

 

fourth, for the ratable payment of all other unpaid Obligations, provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses (including the Servicing Fee) when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

 

fifth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

 

Collections applied to the payment of Aggregate Unpaids will be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, will be shared ratably (within each
priority) among the Agents and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

 

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids will
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller will remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and will promptly pay to the Falcon Agent’s and
Fifth Third’s respective accounts (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

 

Section 2.6 Maximum Purchaser Interests. Seller will ensure that the Purchaser
Interests of all Purchasers will at no time exceed in the aggregate 100%. If the
aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller will
pay to each of the Falcon Agent’s and Fifth Third’s respective accounts within
one (1) Business Day their respective Percentage of an amount to be applied to
reduce the aggregate Capital of such Group (as allocated by the Falcon Agent or
Fifth Third’s as applicable), such that after giving effect to such payments,
the aggregate of the Purchaser Interests equals or is less than l00%.

 

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to Section
1.3, Seller will have the right (after providing written notice to the Falcon
Agent and Fifth Third in accordance with the Required Notice Period), at any
time following the reduction of the Aggregate Capital to a level that is less
than 10.0% of the original Purchase Limit, to repurchase from the Purchasers
all, but not less than all, of the then outstanding Purchaser Interests (a
“Clean-up Call”). The aggregate purchase price in respect thereof will be an
amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase will be without
representation, warranty or recourse of any kind by, on the part of, or against
any of the Purchasers or Agents. Upon such payment in full of the Aggregate
Unpaids following a Clean-up Call, this Agreement will terminate and be of no
force and effect, except for provisions which expressly survive termination.

 

9



--------------------------------------------------------------------------------

ARTICLE III.

CP FUNDING

 

Section 3.1 CP Costs. Seller will pay CP Costs with respect to the Capital
associated with each Purchaser Interest (a) of Falcon for each day that any
Capital in respect of such Purchaser Interest is outstanding and (b) of Fifth
Third for each day that any Capital in respect of such Purchaser Interest is
outstanding during a CP Availability Period. Each such Purchaser Interest funded
substantially with Pooled Commercial Paper will accrue CP Costs each day on a
pro rata basis, based upon the percentage share the Capital in respect of such
Purchaser Interest represents in relation to all assets held by Falcon or
Fountain Square, as applicable, and funded substantially with Pooled Commercial
Paper.

 

Section 3.2 CP Costs Payments. On each applicable Settlement Date, Seller will
pay to the Falcon Agent’s and Fifth Third’s respective accounts (for the benefit
of Falcon in the case of the Falcon Agent) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of Falcon or Fifth Third, as the case may be, for the
immediately preceding Accrual Period in accordance with Article II hereof.

 

Section 3.3 Calculation of CP Costs. On the 3rd Business Day of each month
hereafter while Falcon has any Purchaser Interest outstanding and Fifth Third
has funding available from Fountain Square, the Falcon Agent will calculate the
aggregate amount of CP Costs owing to Falcon for the applicable Accrual Period,
and Fifth Third will calculate the aggregate amount of CP Costs owing to Fifth
Third for the applicable Accrual Period, and the Falcon Agent and Fifth Third
will notify Seller of such aggregate amounts for each of their respective
Groups.

 

ARTICLE IV.

LIQUIDITY FUNDING

 

Section 4.1 Liquidity Funding. Each Liquidity Interest will accrue Yield for
each day during its Tranche Period at either the LIBO Rate or the Base Rate in
accordance with the terms and conditions hereof. Until Seller gives notice to
the Falcon Agent or Fifth Third, as applicable, of another Discount Rate in
accordance with Section 4.4 hereof, the initial Discount Rate for any Purchaser
Interest transferred by Falcon to the Financial Institutions in the Falcon Group
pursuant to the terms and conditions hereof and for any Fifth Third Liquidity
Interest will be the Base Rate. If the Financial Institutions in the Falcon
Group acquire by assignment from Falcon any Purchaser Interest pursuant to
Article XIII, each Purchaser Interest so assigned will each be deemed to have a
new Tranche Period commencing on the date of any such assignment. If the CP
Availability Period ends, each Purchaser Interest of Fifth Third will be deemed
to have a new Tranche Period commencing on the date the CP Availability Period
ended.

 

Section 4.2 Yield Payments. On the Settlement Date for each Liquidity Interest,
Seller will pay to the Falcon Agent (for the benefit of the Financial
Institutions) or to Fifth Third, as the case may be, an aggregate amount equal
to the accrued and unpaid Yield for the entire Tranche Period of each such
Liquidity Interest in accordance with Article II hereof.

 

10



--------------------------------------------------------------------------------

Section 4.3 Selection and Continuation of Tranche Periods.

 

(a) With consultation from (and approval by) the Falcon Agent or Fifth Third, as
applicable, Seller will from time to time request Tranche Periods for the
Liquidity Interests, provided that, at any time a Liquidity Interest is
outstanding from any Financial Institution in the Falcon Group or Fifth Third,
Seller will always request Tranche Periods from such Purchaser such that at
least one Tranche Period will end on the date specified in clause (A) of the
definition of Settlement Date.

 

(b) Seller, on the one hand, and as applicable, the Falcon Agent or Fifth Third,
on the other hand, upon notice to and consent by the other received at least
three (3) Business Days prior to the end of a Tranche Period (the “Terminating
Tranche”) for any Purchaser Interest, may, effective on the last day of the
Terminating Tranche: (i) divide any such Purchaser Interest into multiple
Purchaser Interests of the same Group, (ii) combine any such Purchaser Interest
with one or more other Purchaser Interests of the same Group that have a
Terminating Tranche ending on the same day as such Terminating Tranche or (iii)
combine any such Purchaser Interest with a new Purchaser Interests of the same
Group to be purchased on the day such Terminating Tranche ends, provided, that
in no event may a Purchaser Interest of Falcon be combined with a Purchaser
Interest of the Financial Institutions or of Fifth Third, and in no event may a
Purchaser Interest of Fifth Third be combined with a Purchaser Interest of
anyone in the Falcon Group.

 

Section 4.4 Liquidity Interest Discount Rates. Seller may select the LIBO Rate
or the Base Rate for each Liquidity Interest. Seller will by 11:00 a.m. (Chicago
time): (i) at least three (3) Business Days prior to the expiration of any
Terminating Tranche with respect to which the LIBO Rate is being requested as a
new Discount Rate and (ii) at least one (1) Business Day prior to the expiration
of any Terminating Tranche with respect to which the Base Rate is being
requested as a new Discount Rate, give the Falcon Agent or Fifth Third, as the
case may be, irrevocable notice of the new Discount Rate for the Purchaser
Interest associated with such Terminating Tranche. Until Seller gives notice to
the applicable Person in accordance with the preceding sentence of another
Discount Rate, the initial Discount Rate for any Purchaser Interest transferred
to the Financial Institutions in the Falcon Group pursuant to the terms and
conditions hereof, and of any Purchaser Interest of Fifth Third outstanding when
the CP Availability Period ends, will be the Base Rate.

 

Section 4.5 Suspension of the LIBO Rate.

 

(a) If any Financial Institution in the Falcon Group or Fifth Third notifies
Seller that it has determined that funding its Liquidity Interest at a LIBO Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Liquidity
Interests at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Liquidity Interest at
such LIBO Rate, then the members of the applicable Group will suspend the
availability of such LIBO Rate and require Seller to select the Base Rate for
any Liquidity Interest accruing Yield at such LIBO Rate.

 

11



--------------------------------------------------------------------------------

(b) If less than all of the Financial Institutions in the Falcon Group give a
notice to the Falcon Agent pursuant to Section 4.5(a), each Financial
Institution in the Falcon Group which gave such a notice will be obliged, at the
request of Seller, Falcon or the Falcon Agent, to assign all of its rights and
obligations hereunder to (i) another Financial Institution or (ii) another
funding entity nominated by Seller or the Falcon Agent that is acceptable to
Falcon and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Financial Institution; provided
that (i) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Pro Rata Share of the Capital and Yield owing to all of the
Financial Institutions in the Falcon Group and all accrued but unpaid fees and
other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions, and (ii) the replacement
Financial Institution otherwise satisfies the requirements of Section 12.l(b).

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Section 5.1 Representations and Warranties of Seller Parties. Each Seller Party
hereby represents and warrants to the Agents and the Purchasers, as to itself,
as of the date hereof and as of the date of each Incremental Purchase and the
date of each Reinvestment, that:

 

(a) Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted and, in the
case of the Servicer, where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect.

 

(b) Power and Authority; Due Authorization Execution and Delivery. The execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Seller, Seller’s use of the
proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

 

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its articles of incorporation or regulations (i.e., by-laws), (ii)
any law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder);

 

12



--------------------------------------------------------------------------------

and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

 

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to any of the Agents or Purchasers for purposes
of or in connection with this Agreement, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to any of the
Agents or Purchasers will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(i) Good Title. Immediately prior to each purchase hereunder, Seller will be the
legal and beneficial owner of the Receivables and Related Security with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

 

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and will, upon each purchase
hereunder, transfer to the relevant Purchaser or Purchasers (and such Purchaser
or Purchasers will acquire from

 

13



--------------------------------------------------------------------------------

Seller) a valid and perfected first priority undivided percentage ownership or
security interest in each Receivable existing or hereafter arising and in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transactions Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (on behalf of the Falcon Agent and the
Purchasers) ownership interest in the Receivables, the Related Security and the
Collections.

 

(k) Places of Business. The principal places of business and chief executive
office of Seller and the offices where it keeps all of its Records are located
at the address(es) listed on Exhibit III or such other locations of which the
Administrative Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4 (a) has been taken and
completed. Seller’s Federal Employer Identification Number and Organizational
Identification Number are correctly set forth on Exhibit III.

 

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Falcon Agent and Fifth Third as contemplated by this
Agreement, dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such account at a future time or upon
the occurrence of a future event.

 

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since December 31, 2002, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or on the ability of the initial Servicer to perform its
obligations under this Agreement; and (ii) Seller represents and warrants that
since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) on the ability of Seller to perform its obligations under the Transaction
Documents to which it is a party, or (C) the collectibility of the Receivables
generally or of any material portion of the Receivables.

 

(n) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

 

(o) Ownership of Seller. Convergys owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.

 

(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor

 

14



--------------------------------------------------------------------------------

statute. Such Seller Party is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or any successor statute.

 

(q) Compliance with Law. Such Seller Party has complied in all material respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject. Each Receivable,
together with the Contract(s) and Invoice(s) related thereto, does not
contravene any material laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy).

 

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the applicable Credit and Collection Policy with
regard to each Receivable and the related Contract(s) and Invoice(s), and has
not made any change to such Credit and Collection Policy, except such material
change as to which the Falcon Agent and Fifth Third have been notified in
accordance with Section 7.1(a)(vii).

 

(s) Payments to Convergys. With respect to each Receivable transferred to Seller
under the Receivables Sale Agreement, Seller has given reasonably equivalent
value to Convergys, in consideration therefor and such transfer was not made for
or on account of an antecedent debt. No transfer by Convergys under the
Receivables Sale Agreement, is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

 

(t) Enforceability of Invoices. Each Invoice with respect to each Receivable is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.

 

(v) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the aggregate Capital of all the Purchaser
Interests, plus (ii) the Aggregate Reserves.

 

(w) [Intentionally Omitted].

 

(x) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

 

15



--------------------------------------------------------------------------------

Section 5.2 Financial Institution Representations and Warranties. Each Financial
Institution in the Falcon Group hereby represents and warrants to the Agents and
Falcon that:

 

(a) Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

 

(b) No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Financial
Institution.

 

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder.

 

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

 

ARTICLE VI.

CONDITIONS OF PURCHASES

 

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Administrative Agent will have received on
or before the date of such purchase those documents listed on Schedule B and (b)
the Agents and Fifth Third will have received all fees and expenses required to
be paid on such date pursuant to the terms of this Agreement and the applicable
Fee Letter.

 

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest (other than pursuant to Section 13.1) and each
Reinvestment will be subject to the further conditions precedent that (a) in the
case of each such purchase or Reinvestment: (1) the Servicer will have delivered
to the Falcon Agent and Fifth Third on or prior to the date of such purchase, in
form and substance satisfactory to both the Falcon Agent and Fifth Third, all
Monthly Reports as and when due under Section 8.5 and (2) upon the Falcon

 

16



--------------------------------------------------------------------------------

Agent’s or Fifth Third’s request, the Servicer will have delivered to the Falcon
Agent and Fifth Third at least three (3) days prior to such purchase or
Reinvestment an interim report showing the amount of then Eligible Receivables;
(b) the Facility Termination Date will not have occurred; (c) the Falcon Agent
and Fifth Third will have received such other approvals, opinions or documents
as the Falcon Agent or Fifth Third may reasonably request; and (d) on the date
of each such Incremental Purchase or Reinvestment, the following statements will
be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment will be deemed a representation and warranty by Seller that such
statements are then true):

 

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

 

(ii) no event has occurred, or would result from such Incremental Purchase or
Reinvestment, that will constitute an Amortization Event, and no event has
occurred and is continuing, or would result from such Incremental Purchase or
Reinvestment, that would constitute a Potential Amortization Event; and

 

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

 

It is expressly understood that each Reinvestment will, unless otherwise
directed by any Agent or Purchaser, occur automatically on each day that the
Servicer will receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment will give rise to a right of the Falcon
Agent and Fifth Third, which right may be exercised at any time on demand of the
Falcon Agent or Fifth Third, to rescind the related purchase and direct Seller
to pay to the Falcon Agent (for the benefit of the Purchasers in the Falcon
Group, and to Fifth Third their respective Percentages of the Collections prior
to the Amortization Date that will have been applied to the affected
Reinvestment.

 

ARTICLE VII.

COVENANTS

 

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

 

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Falcon Agent
and Fifth Third:

 

(i) Annual Reporting. Within 105 days after the close of each of its respective
fiscal years, audited, unqualified financial statements (which will include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Convergys for such fiscal year certified in a manner acceptable
to the Falcon Agent

 

17



--------------------------------------------------------------------------------

and Fifth Third by independent public accountants of nationally recognized
standing or otherwise acceptable to the Falcon Agent and Fifth Third.

 

(ii) Quarterly Reporting. Within 60 days after the close of the first three (3)
quarterly periods of each of its respective fiscal years, balance sheets of
Convergys as at the close of each such period and related consolidated
statements of income, retained earnings and cash flows for Convergys for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer or any Authorized Officer.

 

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by an Authorized Officer of Convergys and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

 

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.

 

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which such
Seller Party or any of its Subsidiaries files with the Securities and Exchange
Commission.

 

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
any of the Agents or Purchasers, copies of the same.

 

(vii) Change in Credit and Collection Policy. At least fifteen (15) days prior
to the effectiveness of any material change in, or material amendment to, either
Credit and Collection Policy, a copy of such Credit and Collection Policy as
then in effect together with a notice (A) indicating such change or amendment,
and (B) if such proposed change or amendment would be reasonably likely to
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, requesting the Falcon Agent’s and
Fifth Third’s consent thereto.

 

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables (other than
confidential or proprietary information with respect to the Obligors thereon
that has no direct bearing on the collectibility of the Receivables) or the
condition or operations, financial or otherwise, of such Seller Party as the
Falcon Agent or Fifth Third may from time to time reasonably request in order to
protect the interests of the Purchasers under or as contemplated by this
Agreement.

 

(b) Notices. Such Seller Party will notify the Falcon Agent and Fifth Third in
writing signed by an Authorized Officer of such Seller Party of the occurrence
of any of the

 

18



--------------------------------------------------------------------------------

following promptly upon learning thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

 

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event.

 

(ii) Judgment and Proceeding. (A) The entry of any judgment or decree against
the Servicer or any of its Subsidiaries (other than Seller) if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $15,000,000, (B) the entry of any judgment or decree
against Seller, (C) the institution of any litigation, arbitration proceeding or
governmental proceeding against the Servicer or any of its Subsidiaries (other
than Seller) if the amount of damages claimed exceeds $15,000,000, or (D) the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.

 

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

(iv) Amortization Date. The occurrence of the “Amortization Date” under the
Receivables Sale Agreement or the First-Step Receivables Purchase Agreement.

 

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.

 

(vi) Downgrade of Convergys or either of the Originators. Any downgrade in the
rating of any Indebtedness of Convergys or either of the Originators by Standard
and Poor’s Ratings Group, Moody’s Investors Service, Inc. or any other
nationally recognized rating agency, setting forth the Indebtedness affected and
the nature of such change.

 

(vii) Amendments to Credit Agreement. Any amendment to, or any waiver,
restatement or replacement of, the Credit Agreement, enclosing a copy of such
amendment, waiver, restatement or replacement agreement.

 

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all material respects with all material applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject. Such Seller Party will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted,
except, in the case of the Servicer, where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect.

 

(d) Audits. Such Seller Party will furnish to the Falcon Agent and Fifth Third
from time to time such information with respect to it and the Receivables as
either of them may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by the Administrative Agent upon
reasonable notice and at the sole cost of such Seller

 

19



--------------------------------------------------------------------------------

Party, permit a respective agent or representative of a third party auditor
mutually acceptable to the Falcon Agent and Fifth Third: (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts and Invoices, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and Invoices and, in each case, with any of the
officers or employees of Seller or the Servicer having knowledge of such matters
(each, an “Audit”). Notwithstanding the foregoing, prior to the occurrence of an
Amortization Event, only two (2) Audits per Seller Party or Originator will be
effected by the any such agreed upon agents or representatives during any
12-month period.

 

(e) Keeping and Marking of Records and Books.

 

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the Falcon
Agent and Fifth Third notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

 

(ii) Such Seller Party will (A) mark its master data processing records and
other books and records relating to the Purchaser Interests with a legend,
acceptable to the Administrative Agent, describing the Purchaser Interests, and
(B) upon request of any of the Agents or Fifth Third after the occurrence of an
Amortization Event and during the continuance thereof: (x) mark each Invoice
with a legend describing the Purchaser Interests and (y) deliver to the
Administrative Agent all Invoices relating to the Receivables.

 

(f) Compliance with Contracts, Invoices and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
and Invoices related to the Receivables, and (ii) comply in all respects with
the applicable Credit and Collection Policy in regard to each Receivable and the
related Contract and Invoice(s).

 

(g) Performance and Enforcement of the Receivables Sale Agreement. Seller will,
and will require Convergys to, perform their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement. Seller will
purchase Receivables under the Receivables Sale Agreement in strict compliance
with the terms thereof and will vigorously enforce the rights and remedies
accorded to Seller under the Receivables Sale Agreement. Seller will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Agents and the Purchasers as assignees of Seller) under the
Receivables Sale Agreement as

 

20



--------------------------------------------------------------------------------

any Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.

 

(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent for the benefit of the Falcon Agent and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as any Agent may
reasonably request), and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Falcon Agent and the Purchasers, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Administrative Agent for the benefit of the Falcon Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent (for the benefit of the Falcon Agent and the Purchasers)
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of the
Administrative Agent for the benefit of the Falcon Agent and the Purchasers as
the Administrative Agent may reasonably request).

 

(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Convergys and each of the
Originators. Therefore, from and after the date of execution and delivery of
this Agreement, Seller will take all reasonable steps, including, without
limitation, all steps that the Falcon Agent or any Purchaser may from time to
time reasonably request, to maintain Seller’s identity as a separate legal
entity and to make it manifest to third parties that Seller is an entity with
assets and liabilities distinct from those of Convergys and each of the
Originators and any Affiliates thereof and not just a division of Convergys or
either of the Originators. Without limiting the generality of the foregoing and
in addition to the other covenants set forth herein, Seller will:

 

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Convergys or either of the Originators (including, without limitation, by means
of providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);

 

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Convergys or either of the Originators,
allocate

 

21



--------------------------------------------------------------------------------

the compensation of such employee, consultant or agent between Seller, Convergys
and each of the Originators on a basis that reflects the services rendered to
Seller, Convergys and such Originator;

 

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Convergys and each of the
Originators, Seller will lease such office at a fair market rent;

 

(D) have a separate telephone number, which will be answered only in its name
and separate stationery in its own name, and, if applicable, invoices and checks
in its own name;

 

(E) conduct all transactions with Convergys and each of the Originators and the
Servicer (including, without limitation, any delegation of its obligations
hereunder as Servicer) strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller, Convergys and each of the Originators on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

 

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

 

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation or, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

 

(H) maintain Seller’s books and records separate from those of Convergys and
each of the Originators and otherwise readily identifiable as its own assets
rather than assets of Convergys or either Originator;

 

(I) prepare its financial statements separately from those of Convergys and the
Originators and insure that any consolidated financial statements of Convergys
or any Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate corporate entity and that its assets
will be available first and foremost to satisfy the claims of the creditors of
Seller;

 

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Convergys and the Originators and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller

 

22



--------------------------------------------------------------------------------

alone makes deposits and from which Seller alone (or the Administrative Agent,
the Falcon Agent and Fifth Third hereunder) has the power to make withdrawals;

 

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Convergys and the Originators or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));

 

(L) operate its business and activities such that it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Convergys for the purchase of Receivables from
such Person under the Receivables Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;

 

(M) maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Articles of
incorporation or Regulations (i.e., by-laws) in any respect that would impair
its ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1 of this Agreement;

 

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Falcon Agent and Fifth Third;

 

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

 

23



--------------------------------------------------------------------------------

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

 

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Frost & Jacobs LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

 

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof prior to the Amortization
Date, and within one (1) Business Day following receipt thereof on and after the
Amortization Date, and, at all times prior to such remittance, Seller will
itself hold or, if applicable, will cause such payments to be held in trust for
the exclusive benefit of the Agents and the Purchasers. Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and will not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrative Agent, the Falcon Agent and Fifth Third as contemplated by this
Agreement.

 

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by the income or gross
receipts of any Purchaser or any Agent.

 

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
will deem appropriate in its good faith business judgment.

 

(m) Payment to Originator. With respect to any receivable purchase by Seller
from Convergys, such sale will be effected under, and in strict compliance with
the terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to Convergys in
respect thereof. With respect to any receivable purchase by Convergys from any
other Originator, such sale will be effected under, and in strict compliance
with the terms of, the First Step Receivables Purchase Agreement, including,
without limitation, the terms relating to the amount and timing of payments to
be made to such Originator in respect thereof.

 

24



--------------------------------------------------------------------------------

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

 

(a) Name Change, Offices and Records. Such Seller Party will not change its name
or legal structure or relocate any office where Records are kept unless it will
have: (i) given the Administrative Agent at least forty-five (45) days’ prior
written notice thereof and (ii) delivered to the Administrative Agent all
financing statements, instruments and other documents requested by any Agent or
Fifth Third in connection with such change or relocation.

 

(b) Change in Payment Instructions to Obligors. Except as may be required by any
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Administrative Agent will have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

 

(c) Modifications to Invoices and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to either
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Invoice related thereto other than in accordance with the applicable
Credit and Collection Policy.

 

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Invoice under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent for the
benefit of the Falcon Agent and the Purchasers provided for herein), and Seller
will defend the right, title and interest of the Administrative Agent, the
Falcon Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller.

 

(e) Net Receivables Balance. At no time prior to the Amortization Date will
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the aggregate Capital of all the Purchaser Interests plus (ii) the
Aggregate Reserves.

 

(f) Amortization Date Determination. Seller will not designate an Amortization
Date under the Receivables Sale Agreement, or send any written notice to

 

25



--------------------------------------------------------------------------------

Convergys in respect thereof, without the prior written consent of the Falcon
Agent and Fifth Third, except with respect to the occurrence of an Amortization
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.

 

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

 

Section 8.1 Designation of Servicer.

 

(a) The servicing, administration and collection of the Receivables will be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Convergys is hereby designated as, and hereby
agrees to perform the duties and obligations of the Servicer pursuant to the
terms of this Agreement. The Administrative Agent may and shall, upon the
direction of the Falcon Agent and Fifth Third, at any time after the occurrence
of an Amortization Event designate as Servicer any Person to succeed Convergys
or any successor Servicer.

 

(b) Without the prior written consent of Fifth Third, the Falcon Agent and the
Required Financial Institutions in the Falcon Group, Convergys will not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) Seller, (ii) the Originators and (iii) with respect to
certain Charged-Off Receivables, outside collection agencies in accordance with
its customary practices. Seller will not be permitted to further delegate to any
other Person any of the duties or responsibilities of the Servicer delegated to
it by Convergys. If at any time the Falcon Agent and Fifth Third will designate
as Servicer any Person other than Convergys, all duties and responsibilities
theretofore delegated by Convergys to Seller or to either of the Originators
may, at the discretion of any of the Falcon Agent or Fifth Third, be terminated
forthwith on notice given by the Falcon Agent or Fifth Third, as applicable, to
the other parties to this Agreement.

 

(c) Notwithstanding the foregoing subsection (b), (i) Convergys will be and
remain primarily liable to the Agents and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agents and the Purchasers will be entitled to deal exclusively with
Convergys in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agents and the Purchasers will not be required
to give notice, demand or other communication to any Person other than Convergys
in order for communication to the Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished. Convergys, at all times that
it is the Servicer, will be responsible for providing any sub-servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.

 

Section 8.2 Duties of Servicer.

 

(a) The Servicer will take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the applicable Credit and Collection Policy.

 

26



--------------------------------------------------------------------------------

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer will effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that will have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer will promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrative Agent delivers to any Collection Bank
a Collection Notice pursuant to Section 8.3, the Administrative Agent may
request that the Servicer, and the Servicer thereupon promptly will instruct all
Obligors with respect to the Receivables, to remit all payments thereon to a new
depositary account specified by the Administrative Agent and, at all times
thereafter. Seller and the Servicer will not deposit or otherwise credit, and
will not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

 

(c) The Servicer will administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer will set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Article II. The
Servicer will, upon the request of any Agent, segregate, in a manner acceptable
to the Administrative Agent, all cash, checks and other instruments received by
it from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article
II. If the Servicer will be required to segregate Collections pursuant to the
preceding sentence, the Servicer will segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

 

(d) The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment will
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable or limit the rights of the Agents or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, the Administrative Agent will have the absolute and unlimited
right to direct the Servicer to commence or settle any legal action with respect
to any Receivable or to foreclose upon or repossess any Related Security.

 

(e) The Servicer will hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Invoices and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and will, as soon as practicable upon demand of the Falcon Agent or Fifth Third,
deliver or make available to the Administrative Agent all such Records, at a
place selected by the Administrative Agent. The Servicer will, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer will, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

 

27



--------------------------------------------------------------------------------

(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Convergys or either of the Originators or Seller will, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by the Administrative Agent, be applied as a Collection of
any Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time to date and to deliver to the Collection Banks the Collection Notices.
Seller hereby transfers to the Administrative Agent for the benefit of the
Falcon Agent and the Purchasers, effective when the Administrative Agent
delivers such notice, the exclusive ownership and control of each Lock-Box and
the Collection Accounts. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement will cease to have such
authority before the delivery of such notice, such Collection Notice will
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes the Administrative Agent, and agrees that the Administrative Agent
will be entitled to (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Invoices and
the Related Security and (iii) take such action as will be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Administrative
Agent rather than Seller.

 

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder will not release the Servicer, Convergys, either of the Originators or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts or Invoices. The Purchasers will have no
obligation or liability with respect to any Receivables or related Contracts or
Invoices, nor will any of them be obligated to perform the obligations of Seller
or either of the Originators.

 

Section 8.5 Reports. The Servicer will prepare and forward to the Falcon Agent
and Fifth Third on the 17th day of each month and at such other times as any
Agent or Fifth Third may request, a Monthly Report, and (ii) at such times as
the any Agent or Fifth Third will request, a listing by Obligor of all
Receivables together with an aging of such Receivables; provided, however, that
if the 17th day of any month is not a Business Day, then the Monthly Report for
such month will be due on the subsequent Business Day.

 

Section 8.6 Servicing Fees. In consideration of Convergys’ agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Convergys will
continue to perform as Servicer hereunder, Seller will pay over to Convergys a
fee (the “Servicing Fee”) equal to 1.0% per annum of the aggregate amount of
outstanding Capital as compensation for its servicing activities, which fee will
be payable in accordance with the terms of Article III.

 

28



--------------------------------------------------------------------------------

ARTICLE IX.

AMORTIZATION EVENTS

 

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events will constitute an Amortization Event:

 

(a) Any Seller Party will fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) and such failure will continue for five (5) consecutive Business Days.

 

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto will prove to have been incorrect in any
material respect when made or deemed made.

 

(c) Failure of Seller to pay any Indebtedness when due, or failure of the
Servicer or any of its Subsidiaries (other than Seller) to pay any Indebtedness
in excess of $15,000,000 when due; the occurrence of any “Event of Default”
(under and as defined in the Credit Agreement) that has not been cured within
any applicable grace period, regardless of whether the same is subsequently
waived; or the default by any Seller Party in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of any Seller
Party will be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the date of maturity thereof.

 

(d) (i) Any Seller Party or any of its Subsidiaries will generally not pay its
debts as such debts become due or will admit in writing its inability to pay its
debts generally or will make a general assignment for the benefit of creditors;
or

 

(ii) any proceeding will be instituted by or against any Seller Party or any of
its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property and, in the case of such
a proceeding instituted against a Seller Party, such proceedings will not be
dismissed for a period of sixty (60) consecutive days; or

 

(iii) any Seller Party or any of its Subsidiaries will take any corporate action
to authorize any of the actions set forth in clause (i) or (ii) above in this
subsection (d).

 

(e) Seller shall fail to comply with the terms of Section 2.6 hereof.

 

29



--------------------------------------------------------------------------------

(f) As at the end of any calendar month:

 

(i) the average of the Dilution Ratios for the three months then most recently
ended will exceed 3.0%;

 

(ii) the average of the Default Ratios for the three months then most recently
ended will exceed 4.15%; or

 

(iii) the average of the Delinquency Ratios for the three months then most
recently ended will exceed 8.00%.

 

(g) A Change of Control will occur.

 

(h) One or more final judgments for the payment of money shall be entered
against Seller on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment will continue
unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution; or one or more final judgments for the payment of money in excess of
$15,000,000 in the aggregate shall be entered against the Servicer or any of its
Subsidiaries (other than Seller) on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
will continue unsatisfied and in effect for thirty (30) consecutive days without
a stay of execution.

 

(i) The “Amortization Date” shall occur under the Receivables Sale Agreement or
the First-Step Receivables Purchase Agreement, either of the Originators will
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Convergys
under the First-Step Receivables Purchase Agreement, or Convergys will for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement.

 

(j) This Agreement will terminate in whole or in part (except in accordance with
its terms), or will cease to be effective or to be the legally valid, binding
and enforceable obligation of Seller, or any Obligor will directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Falcon Agent
and the Purchasers will cease to have a valid and perfected first priority
security interest in the Receivables, the Related Security, the Collections with
respect thereto and the Collection Accounts.

 

(k) The ratio of Convergys’ Consolidated EBITDA to Consolidated Interest
Expense, in each case, for any period of four consecutive fiscal quarters, shall
be less than 4.0 to 1.0.

 

(l) The ratio of Convergys’ Consolidated Total Debt to Consolidated Total
Capitalization shall be greater than 0.60 to 1.0 at any time.

 

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of the
Falcon Agent or the Purchasers, will, take any of the following actions: (i)
replace the Person then acting as Servicer, (ii) declare the Amortization Date
to have occurred, whereupon the Amortization Date

 

30



--------------------------------------------------------------------------------

will forthwith occur, without demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Seller Party; provided, however,
that upon the occurrence of Amortization Event described in Section 9.1(d), or
of an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date will
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Fee will accrue
with respect to any of the Aggregate Unpaids outstanding at such time, (iv)
deliver the Collection Notices to the Collection Banks (if it has not previously
done so), and (v) notify Obligors of the Purchasers’ interest in the
Receivables. The aforementioned rights and remedies shall be without limitation
of, and shall be in addition to all other rights and remedies of the Agents and
the Purchasers otherwise available under any other provision of this Agreement,
by operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

 

ARTICLE X.

INDEMNIFICATION

 

Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that any Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) each Agent
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of such Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder, excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

 

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the Intended Characterization;

 

31



--------------------------------------------------------------------------------

provided, however, that nothing contained in this sentence will limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller will indemnify the Agents and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

 

(i) any representation or warranty made by any Seller Party, Convergys or either
of the Originators (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which will have
been false or incorrect when made or deemed made;

 

(ii) the failure by any Seller, the Servicer, Convergys or either of the
Originators to comply with any applicable law, rule or regulation with respect
to any Receivable or any Contract or Invoice related thereto, or the
nonconformity of any Receivable or Invoice with any such applicable law, rule or
regulation or any failure of the applicable Originator to keep or perform any of
its obligations, express or implied, with respect to any Contract or Invoice,
including, without limitation, any anti-assignment or confidentiality clause
contained therein;

 

(iii) any failure of Seller, the Servicer, Convergys or any of the Originators
to perform its duties, covenants or other obligations in accordance with the
provisions of the Transaction Documents to which it is a party;

 

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with any merchandise, insurance or
services that are the subject of any Contract, Invoice or Receivable;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract or
Invoice not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services;

 

(vi) the commingling of Collections of Receivables at any time with other funds;

 

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Incremental Purchase or Reinvestment, the
ownership of the Purchaser Interests or any other investigation, litigation or
proceeding relating to Seller, the Servicer, Convergys or either of the
Originators in which any Indemnified Party becomes involved as a result of any
of the transactions contemplated hereby;

 

32



--------------------------------------------------------------------------------

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

(ix) any Amortization Event described in Section 9.1(d);

 

(x) (A) any failure of Convergys to acquire legal and equitable title to, and
ownership of any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator, free and clear of any Adverse
Claim (other than as created hereunder), or any failure of Convergys to give
reasonably equivalent value to such Originator under the First-Step Receivables
Purchase Agreement in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action, or (B) any failure of Seller to
acquire and maintain legal and equitable title to, and ownership of any
Receivable and the Related Security and Collections with respect thereto from
Convergys, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Seller to give reasonably equivalent value to
Convergys under the Receivables Sale Agreement in consideration of the transfer
by Convergys of any Receivable, or any attempt by any Person to void such
transfer under statutory provisions or common law or equitable action;

 

(xi) any failure to vest and maintain vested in Fifth Third and the Falcon Agent
(or the Administrative Agent on their behalf), or to transfer to Fifth Third and
the Falcon Agent (or the Administrative Agent on their behalf), legal and
equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim;

 

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

 

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agents or the Purchasers with respect to any Receivable or the
value of any such Receivable;

 

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

 

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

 

33



--------------------------------------------------------------------------------

Section 10.2 Increased Cost and Reduced Return. If after the date hereof, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board (“FASB”), any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency (a “Regulatory Change”): (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by any Agent or Fifth Third,
as applicable, Seller shall pay to such Person, for the benefit of the relevant
Funding Source, such amounts charged to such Funding Source or such amounts to
otherwise compensate such Funding Source for such increased cost or such
reduction. For the avoidance of doubt, if the issuance of FASB Interpretation
No. 46, or any other change in accounting standards or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of Company or Seller with the
assets and liabilities of any Agent, any Financial Institution in the Falcon
Group or any other Funding Source, such event shall constitute a circumstance on
which such Funding Source may base a claim for reimbursement under this Section.

 

Section 10.3 Other Costs and Expenses. Seller will pay to the Agents and the
Purchasers on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Administrative Agent’s
auditors auditing the books, records and procedures of Seller, reasonable fees
and out-of-pocket expenses of legal counsel for the Purchasers and the Agents
(which such counsel may be employees of a Purchaser or an Agent) with respect
thereto and with respect to advising the Purchasers and the Agents as to their
respective rights and remedies under this Agreement. Seller will pay to the
Falcon Agent and Fifth Third on demand any and all costs and expenses of the
Agents and the Purchasers, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. In addition, Seller will reimburse
Falcon on demand for all other costs and expenses incurred by Falcon (“Other
Costs”), including, without limitation, the cost of auditing Falcon’s books by

 

34



--------------------------------------------------------------------------------

certified public accountants, the cost of rating the Commercial Paper by
independent financial rating agencies, and the reasonable fees and out-of-pocket
expenses of counsel for Falcon or any counsel for any shareholder of Falcon with
respect to advising Falcon or such shareholder as to matters relating to
Falcon’s operations.

 

Section 10.4 Allocations. Falcon will allocate the liability for Other Costs
among Seller and other Persons with whom Falcon has entered into agreements to
purchase interests in receivables (“Other Sellers”). If any Other Costs are
attributable to Seller and not attributable to any Other Seller, Seller shall be
solely liable for such Other Costs. However, if Other Costs are attributable to
Other Sellers and not attributable to Seller, such Other Sellers shall be solely
liable for such Other Costs. All allocations to be made pursuant to the
foregoing provisions of this Article X shall be made by Falcon in its sole
discretion and shall be binding on Seller and the Servicer.

 

ARTICLE XI.

THE AGENTS

 

Section 11.1 Authorization and Action.

 

(a) Each Purchaser hereby designates and appoints Bank One, NA to act as its
“Administrative Agent” hereunder and under each other Transaction Document, and
authorizes the Administrative Agent to take such actions as agent and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement and the other Transaction Documents together with such powers
as are reasonably incidental thereto. The Administrative Agent will not have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or any other Transaction Document or otherwise exist for the
Administrative Agent. In performing its functions and duties hereunder and under
the other Transaction Documents, the Administrative Agent will act solely as
Administrative Agent for the Falcon Agent and the Purchasers and does not assume
nor will be deemed to have assumed any obligation or relationship of trust or
agency with or for any Seller Party or any of such Seller Party’s successors or
assigns. The Administrative Agent will not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
this Agreement, any other Transaction Document or applicable law. The
appointment and authority of the Administrative Agent hereunder will terminate
upon the indefeasible payment in full of all Aggregate Unpaids and termination
of the Commitments. Each Purchaser and the Falcon Agent hereby authorizes the
Administrative Agent to execute (if required) and file each of the Uniform
Commercial Code financing statements on behalf of the Falcon Agent and such
Purchaser (the terms of which shall be binding on the Falcon Agent and such
Purchaser).

 

(b) Each member of the Falcon Group hereby designates and appoints Bank One, NA
to act as the “Falcon Agent” hereunder and under each other Transaction
Document, and authorizes the Falcon Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Falcon Agent by the
terms of this Agreement and the other

 

35



--------------------------------------------------------------------------------

Transaction Documents together with such powers as are reasonably incidental
thereto. The Falcon Agent will not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Falcon
Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for the Falcon Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, the Falcon Agent will act
solely as agent for the members of the Falcon Group and does not assume nor will
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. The
Falcon Agent will not be required to take any action that exposes the Falcon
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Falcon Agent hereunder will terminate upon the indefeasible payment in full of
all Aggregate Unpaids and termination of the Financial Institutions’ Liquidity
Commitments.

 

Section 11.2 Delegation of Duties. Each of the Agents may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and will be entitled to advice of counsel concerning
all matters pertaining to such duties. Neither of the Agents will be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

Section 11.3 Exculpatory Provisions. None of the Administrative Agent, the
Falcon Agent, Fifth Third or any of their respective directors, officers, agents
or employees will be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement or any other
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers for any recitals, statements, representations or warranties made
by any Seller Party contained in this Agreement, any other Transaction Document
or any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. The Falcon Agent will not be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. The Falcon Agent will not be
deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless the Falcon Agent has received notice from a Seller Party, a
Purchaser or the Administrative Agent.

 

Section 11.4 Reliance by Agents. The Agents will in all cases be entitled to
rely, and will be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to

 

36



--------------------------------------------------------------------------------

Seller), independent accountants and other experts selected by the
Administrative Agent. Each of the Agents will in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it will first receive such advice or concurrence of
in the case of the Falcon Agent, Falcon or the Required Financial Institutions
in the Falcon Group, and in the case of the Administrative Agent, Fifth Third
and the Falcon Agent, as it deems appropriate and it will first be indemnified
to its satisfaction by the Purchasers, provided that unless and until any Agent
and Fifth Third will have received such advice, such Agent and Fifth Third may
take or refrain from taking any action, as such Agent and Fifth Third will deem
advisable and in the best interests of, in the case of the Administrative Agent,
the other Agent and the Purchasers, in the case of the Falcon Agent, Falcon and
the Financial Institutions in the Falcon Group, and in the case of Fifth Third,
Fifth Third. The Agents will in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of Falcon or the Required
Financial Institutions of the Falcon Group (in the case of the Falcon Agent) or
the Falcon Agent or all of the Purchasers (in the case of the Administrative
Agent), and such request and any action taken or failure to act pursuant thereto
will be binding upon all the Purchasers.

 

Section 11.5 Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that neither of the Agents nor Fifth Third, nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any Agent or Fifth Third hereafter taken, including, without limitation, any
review of the affairs of any Seller Party, will be deemed to constitute any
representation or warranty by such Agent and/or Fifth Third. Each Purchaser
represents and warrants to the Agents and Fifth Third that it has and will,
independently and without reliance upon any Agent or Fifth Third or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

Section 11.6 Reimbursement and Indemnification.

 

(a) The Financial Institutions in the Falcon Group agree to reimburse and
indemnify the Falcon Agent and its officers, directors, employees,
representatives and agents ratably according to their Pro Rata Shares, to the
extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which the Falcon Agent, acting in its capacity as such Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Falcon Agent, in its capacity as such and acting on behalf of
the Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

 

(b) Each of the Financial Institutions in the Falcon Group and Fifth Third agree
to reimburse and indemnify the Administrative Agent and its officers, directors,
employees, representatives and agents ratably according to their respective
Commitments or Liquidity Commitments as applicable, to the extent not paid or
reimbursed by the Seller Parties (i) for any amounts for which the
Administrative Agent, acting in its capacity as such, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the

 

37



--------------------------------------------------------------------------------

Administrative Agent, in its capacity as such and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

 

Section 11.7 Each of the Agents and Fifth Third in its Individual Capacity. Each
of the Agents, Fifth Third and their respective Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with Seller or
any Affiliate of Seller as though it were not an Agent or a Purchaser hereunder.
With respect to the acquisition of Purchaser Interests pursuant to this
Agreement, the Falcon Agent will have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Falcon Agent, and the terms “Financial Institution”
and “Financial Institutions” will include Bank One and the terms “Purchaser” and
“Purchasers” will include Bank One and Fifth Third.

 

Section 11.8 Successor Administrative Agent. The Administrative Agent may, upon
five days notice to Seller and the Purchasers, and the Administrative Agent
will, upon the direction of all of the Purchasers (other than Bank One) resign
as Administrative Agent hereunder. If the Administrative Agent will resign, then
the Required Financial Institutions and Fifth Third during such five-day period
will appoint from among the Purchasers a successor agent. If for any reason no
successor Administrative Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers will perform all of the duties of the
Administrative Agent hereunder and under the other Transaction Documents and
Seller and the Servicer (as applicable) will make all payments in respect of the
Aggregate Unpaids directly to the applicable Purchasers and for all purposes
will deal directly with the Purchasers after the effectiveness of any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X will continue in effect for its benefit with respect to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and under the other Transaction Documents. The Falcon Agent
may not resign as Falcon Agent without the prior written consent of Falcon and
all of the Financial Institutions in the Falcon Group.

 

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

 

Section 12.1 Assignments.

 

(a) Fifth Third, Seller and each Financial Institution in the Falcon Group
hereby agree and consent to the complete or partial assignment by Falcon of all
or any portion of its rights under, interest in, title to and obligations under
this Agreement to the Financial Institutions in the Falcon Group pursuant to
Section 13.1 or to any other Person, and upon such assignment, Falcon will be
released from its obligations so assigned. Further, Fifth Third, Seller and each
Financial Institution in the Falcon Group hereby agree that any assignee of
Falcon of this Agreement or all or any of the Purchaser Interests of Falcon will
have all of the rights and benefits under this Agreement as if the term “Falcon”
explicitly referred to such party, and no

 

38



--------------------------------------------------------------------------------

such assignment will in any way impair the rights and benefits of Falcon
hereunder. Seller and each member of the Falcon Group hereby agree and consent
to the complete or partial assignment by Fifth Third of all or any portion of
its rights under, interest in, title to and obligations under this Agreement to
Fountain Square. Neither Seller nor the Servicer will have the right to assign
its rights or obligations under this Agreement.

 

(b) Any Financial Institution of the Falcon Group may at any time and from time
to time assign to one or more Persons (“Purchasing Financial Institutions”) all
or any part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of Falcon will be required
prior to the effectiveness of any such assignment. Each assignee of a Financial
Institution must have a short-term debt rating of A-1 or better by Standard &
Poor’s Ratings Group and P-1 by Moody’s Investor Service. Inc. and must agree to
deliver to the Falcon Agent, promptly following any request therefor by the
Falcon Agent or Falcon, an enforceability opinion in form and substance
satisfactory to the Falcon Agent and Falcon. Upon delivery of the executed
Assignment Agreement to the Administrative Agent and the Falcon Agent, such
selling Financial Institution will be released from its obligations hereunder to
the extent of such assignment. Thereafter the Purchasing Financial Institution
will for all purposes be a Financial Institution party to this Agreement and
will have all the rights and obligations of a Financial Institution under this
Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers, the Administrative Agent,
Falcon Agent or Fifth Third will be required.

 

(c) Each of the Financial Institutions in the Falcon Group agrees that in the
event that it will cease to have a short-term debt rating of A-1 or better by
Standard & Poor’s Ratings Group and P-l by Moody’s Investor Service, Inc. (an
“Affected Financial Institution”), such Affected Financial Institution will be
obliged, at the request of Falcon or the Falcon Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution or (y)
another funding entity nominated by the Falcon Agent and acceptable to Falcon,
and willing to participate in this Agreement through the Liquidity Termination
Date in the place of such Affected Financial Institution; provided that the
Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Yield owing to the Financial
Institutions and all accrued but unpaid fees and other costs and expenses
payable in respect of its Pro Rata Share of the Purchaser Interests of the
Financial Institutions.

 

Section 12.2 Participations.

 

(a) Any Financial Institution in the Falcon Group may, in the ordinary course of
its business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of the Purchaser Interests of the
Financial Institutions in the Falcon Group, its obligation to pay Falcon its
Acquisition Amounts or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement will remain unchanged, such Financial
Institution will remain solely responsible

 

39



--------------------------------------------------------------------------------

for the performance of its obligations hereunder, and Seller, Falcon, the
Administrative Agent and the Falcon Agent and Fifth Third will continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution in the Falcon Group agrees that any agreement between such
Financial Institution and any such Participant in respect of such participating
interest will not restrict such Financial Institution’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.l(b)(i).

 

(b) Fifth Third may, in the ordinary course of its business at any time sell to
one or more Participants, including without limitation Fountain Square,
participating interests in its Purchaser Interests or any other interest of
Fifth Third hereunder. Notwithstanding any such sale by Fifth Third of a
participating interest to a Participant, Fifth Third’s rights and obligations
under this Agreement will remain unchanged, Fifth Third will remain solely
responsible for the performance of its obligations hereunder, and Seller, the
Agents and the other Purchasers will continue to deal solely and directly with
Fifth Third in connection with Fifth Third’s rights and obligations under this
Agreement. Fifth Third agrees that any agreement between Fifth Third and any
such Participant in respect of such participating interest will not restrict
Fifth Third’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 14.l(b)(i).

 

ARTICLE XIII.

FALCON LIQUIDITY FACILITY

 

Section 13.1 Transfer to Financial Institutions. Each Financial Institution in
the Falcon Group hereby agrees, subject to Section 13.4, that immediately upon
written notice from Falcon delivered on or prior to the Liquidity Termination
Date, it will acquire by assignment from Falcon, without recourse or warranty,
its Pro Rata Share of one or more of the Purchaser Interests of Falcon as
specified by Falcon. Each such assignment by Falcon will be made pro rata among
all of the Financial Institutions except for pro rata assignments to one or more
Terminating Financial Institutions pursuant to Section 13.6. Each such Financial
Institution will, no later than 1:00 p.m. (Chicago time) on the date of such
assignment, pay in immediately available funds (unless payment is otherwise
agreed between Falcon and any Financial Institution) to the Falcon Agent at an
account designated by the Falcon Agent, for the benefit of Falcon, its
Acquisition Amount. Unless a Financial Institution has notified the Falcon Agent
that it does not intend to pay its Acquisition Amount, the Falcon Agent may
assume that such payment has been made and may, but will not be obligated to,
make the amount of such payment available to Falcon in reliance upon such
assumption. Falcon hereby sells and assigns to the Falcon Agent for the ratable
benefit of the Financial Institutions in the Falcon Group, and the Falcon Agent
hereby purchases and assumes from Falcon, effective upon the receipt by Falcon
of the Falcon Transfer Price, the Purchaser Interests of Falcon which are the
subject of any transfer pursuant to this Article XIII.

 

Section 13.2 Transfer Price Reduction Yield. If the Adjusted Liquidity Price is
included in the calculation of the Falcon Transfer Price for any Purchaser
Interest, each Financial

 

40



--------------------------------------------------------------------------------

Institution in the Falcon Group agrees that the Falcon Agent will pay to Falcon
the Reduction Percentage of any Yield received by the Falcon Agent with respect
to such Purchaser Interest.

 

Section 13.3 Payments to Falcon. In consideration for the reduction of the
Falcon Transfer Prices by the Falcon Transfer Price Reductions, effective only
at such time as the aggregate amount of the Capital of the Purchaser Interests
of the Financial Institutions in the Falcon Group equals the Falcon Residual,
each Financial Institution in the Falcon Group hereby agrees that the Falcon
Agent will not distribute to the Financial Institutions in the Falcon Group and
will immediately remit to Falcon any Yield, Collections or other payments
received by it to be applied pursuant to the terms hereof or otherwise to reduce
the Capital of the Purchaser Interests of the Financial Institutions in the
Falcon Group.

 

Section 13.4 Limitation on Commitment to Purchase from Falcon. Notwithstanding
anything to the contrary in this Agreement, no Financial Institution in the
Falcon Group will have any obligation to purchase any Purchaser Interest from
Falcon, pursuant to Section 13.1 or otherwise, if:

 

(i) Falcon will have voluntarily commenced any proceeding or filed any petition
under any bankruptcy, insolvency or similar law seeking the dissolution,
liquidation or reorganization of Falcon or taken any corporate action for the
purpose of effectuating any of the foregoing; or

 

(ii) involuntary proceedings or an involuntary petition will have been commenced
or filed against Falcon by any Person under any bankruptcy, insolvency or
similar law seeking the dissolution, liquidation or reorganization of Falcon and
such proceeding or petition will have not been dismissed.

 

Section 13.5 Defaulting Financial Institutions. If one or more Financial
Institutions defaults in its obligation to pay its Acquisition Amount pursuant
to Section 13.1 (each such Financial Institution will be called a “Defaulting
Financial Institution” and the aggregate amount of such defaulted obligations
being herein called the “Falcon Transfer Price Deficit”), then upon notice from
the Falcon Agent, each Financial Institution other than the Defaulting Financial
Institutions (a “Non-Defaulting Financial Institution”) will promptly pay to the
Falcon Agent, in immediately available funds, an amount equal to the lesser of
(x) such Non-Defaulting Financial Institution’s proportionate share (based upon
the relative Liquidity Commitments of the Non-Defaulting Financial Institutions)
of the Falcon Transfer Price Deficit and (y) the unused portion of such
Non-Defaulting Financial Institution’s Liquidity Commitment. A Defaulting
Financial Institution will forthwith upon demand pay to the Falcon Agent for the
account of the Non-Defaulting Financial Institutions all amounts paid by each
Non-Defaulting Financial Institution on behalf of such Defaulting Financial
Institution, together with interest thereon, for each day from the date a
payment was made by a Non-Defaulting Financial Institution until the date such
Non-Defaulting Financial Institution has been paid such amounts in full, at a
rate per annum equal to the Federal Funds Effective Rate plus two percent (2%).
In addition, without prejudice to any other rights that Falcon may have under
applicable law, each Defaulting Financial Institution will pay to Falcon
forthwith upon demand, the difference between such Defaulting Financial
Institution’s unpaid Acquisition Amount and the

 

41



--------------------------------------------------------------------------------

amount paid with respect thereto by the Non-Defaulting Financial Institutions,
together with interest thereon, for each day from the date of the Falcon Agent’s
request for such Defaulting Financial Institution’s Acquisition Amount pursuant
to Section 13.1 until the date the requisite amount is paid to Falcon in full,
at a rate per annum equal to the Federal Funds Effective Rate plus two percent
(2%).

 

Section 13.6 Terminating Financial Institutions. (a) Each Financial Institution
hereby agrees to deliver written notice to the Falcon Agent not more than 30
Business Days and not less than 5 Business Days prior to the Liquidity
Termination Date indicating whether such Financial Institution intends to renew
its Liquidity Commitment hereunder. If any Financial Institution fails to
deliver such notice on or prior to the date that is 5 Business Days prior to the
Liquidity Termination Date, such Financial Institution will be deemed to have
declined to renew its Liquidity Commitment (each Financial Institution which has
declined or has been deemed to have declined to renew its Liquidity Commitment
hereunder, a “Non-Renewing Financial Institution”). The Falcon Agent shall
promptly notify Falcon of each Non-Renewing Financial Institution and Falcon, in
its sole discretion, may (A) to the extent of Commitment Availability, declare
that such Non-Renewing Financial Institution’s Liquidity Commitment shall, to
such extent, automatically terminate on a date specified by Falcon on or before
the Liquidity Termination Date or (B) upon one (1) Business Days’ notice to such
Non-Renewing Financial Institution assign to such Non-Renewing Financial
Institution on a date specified by Falcon its Pro Rata Share of the aggregate
Purchaser Interests then held by Falcon, subject to, and in accordance with,
Section 13.1. In addition, Falcon may, in its sole discretion, at any time (x)
to the extent of Commitment Availability, declare that any Affected Financial
Institution’s Liquidity Commitment shall automatically terminate on a date
specified by Falcon or (y) assign to any Affected Financial Institution on a
date specified by Falcon its Pro Rata Share of the aggregate Purchaser Interests
then held by Falcon, subject to, and in accordance with, Section 13.1 (each
Affected Financial Institution or each Non-Renewing Financial Institution is
hereinafter referred to as a “Terminating Financial Institution”). The parties
hereto expressly acknowledge that any declaration of the termination of any
Liquidity Commitment, any assignment pursuant to this Section 13.6 and the order
of priority of any such termination or assignment among Terminating Financial
Institutions shall be made by Falcon in its sole and absolute discretion.

 

(b) Upon any assignment to a Terminating Financial Institution as provided in
this Section 13.6, any remaining Liquidity Commitment of such Terminating
Financial Institution shall automatically terminate. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution” hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

 

42



--------------------------------------------------------------------------------

ARTICLE XIV.

MISCELLANEOUS

 

Section 14.1 Waivers and Amendments.

 

(a) No failure or delay on the part of the Administrative Agent, the Falcon
Agent and Fifth Third or any Purchaser in exercising any power, right or remedy
under this Agreement will operate as a waiver thereof, nor will any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided will be cumulative and nonexclusive of any rights
or remedies provided by law. Any waiver of this Agreement will be effective only
in the specific instance and for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Falcon, Seller, the Falcon Agent, Fifth Third and the Administrative
Agent, at the direction of the Required Financial Institutions, may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver will:

 

(i) (A) without the consent of Falcon and each affected Financial Institution,
extend the Liquidity Termination Date or the date of any payment or deposit of
Collections by Seller or the Servicer, (B) without the consent of each affected
Purchaser, reduce the rate or extend the time of payment of Yield or CP Costs
(or any component of Yield or CP Costs), (C) without the consent of each
affected Agent or Purchaser, reduce any fee payable to or for the benefit of any
of the Agents or Purchasers, (D) without the consent of each affected Purchaser,
except pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Financial Institution’s Pro Rata Share (except pursuant to
Sections 13.1 or 13.5) or any Financial Institution’s Liquidity Commitment or
Fifth Third’s Commitment, (E) without the consent of Falcon and each Financial
Institution, amend, modify or waive any provision of the definition of Required
Financial Institutions, (F) without the consent of the Agents and Fifth Third,
amend, modify or waive any provision of this Section 14.1(b), (G) without the
consent of each Agent and Fifth Third, consent to or permit the assignment or
transfer by Seller of any of its rights and obligations under this Agreement,
(H) without the consent of Seller, each Agent and Fifth Third, change the
definition of “Eligible Receivable,” “Loss Reserve,” “Servicing and Yield
Reserve” or “Dilution Reserve,” or (I) without the consent of the relevant
parties specified in clauses (A) through (H) above, amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (H) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses; or

 

(ii) without the written consent of the then Administrative Agent, Fifth Third
or Falcon Agent, as applicable, amend, modify or waive any provision of this
Agreement if the effect thereof is to affect the rights or duties of such Agent
or Fifth Third.

 

43



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions or Fifth Third but with the consent of Seller, the Falcon Agent may
amend this Agreement solely to add additional Persons as Financial Institutions
hereunder, (ii) the Administrative Agent, the Falcon Agent, the Required
Financial Institutions and Falcon may enter into amendments to modify any of the
terms or provisions of Article XI or Section 14.13, and (iii) the Agents, Falcon
and Fifth Third may enter into amendments to modify any of the terms of Article
XII except those provisions requiring Seller’s consent by their terms. Any
modification or waiver made in accordance with this Section 14.1 will apply to
each of the Agents and Purchasers equally and will be binding upon Seller
Parties, the Purchasers and the Agents.

 

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder will be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
will be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication will be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, five (5) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Falcon Agent and Fifth Third to
effect purchases and Tranche Period and Discount Rate selections based on
telephonic notices made by any Person whom the Falcon Agent or Fifth Third, as
the case may be, in good faith believes to be acting on behalf of Seller. Seller
agrees to deliver promptly to the Falcon Agent and Fifth Third a written
confirmation of each telephonic notice given to such Person, signed by an
Authorized Officer of Seller; provided, however, the absence of such
confirmation will not affect the validity of such notice. If the written
confirmation differs from the action taken by the Falcon Agent or Fifth Third,
as the case may be, the records of the Falcon Agent or Fifth Third, as
applicable, will govern absent manifest error.

 

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase will be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

Section 14.4 Protection of Ownership Interests of the Purchasers.

 

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any Agent or Fifth Third may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agents or the Purchasers to exercise and enforce their

 

44



--------------------------------------------------------------------------------

rights and remedies hereunder. At any time after the occurrence of an
Amortization Event and during the continuance thereof, the Administrative Agent
may, or the Administrative Agent may direct Seller or the Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Agents and the Purchasers under this Agreement and may also
direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Administrative Agent or its designee(s).
Seller or the Servicer (as applicable) will, at any Purchaser’s request,
withhold the identity of such Purchaser in any such notification.

 

(b) If any Seller Party fails to perform any of its obligations hereunder, any
Agent or Purchaser may (but will not be required to) perform, or cause
performance of, such obligation, and such Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith will be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to execute on behalf
of Seller as debtor (if legally required) and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Purchasers in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.

 

Section 14.5 Confidentiality.

 

(a) Each Seller Party, Agent and Purchaser will maintain and will cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential proprietary information with respect to each of the
Agents and Purchasers and Falcon and their respective businesses obtained by it
or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party, Agent and/or
Purchaser and its officers and employees may disclose such information to such
Seller Party’s, such Agent’s and such Purchaser’s external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.

 

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agents and the Purchasers by each other, (ii) by the Agents or the
Purchasers to any prospective or actual assignee or participant of any to them,
and (iii) by the Agents or Fifth Third to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
Falcon, Fifth Third or Fountain Square or any entity organized for the purpose
of purchasing, or making loans secured by, financial assets for which Bank One,
NA or Fifth Third or any of their respective affiliates acts as the Falcon Agent
and Fifth Third or administrator and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing. In addition, the
Purchasers and the Agents may disclose any such nonpublic information pursuant
to any law,

 

45



--------------------------------------------------------------------------------

rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

(c) Notwithstanding any other express or implied agreement to the contrary, the
parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure,
except where confidentiality is reasonably necessary to comply with U.S. federal
or state securities laws. For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).

 

Section 14.6 Bankruptcy Petition. Seller, the Servicer, Fifth Third, the Agents
and each Financial Institution in the Falcon Group hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of Falcon, it will not institute against,
or join any other Person instituting against, Falcon any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Purchaser or any Agent,
no claim may be made by any Seller Party or any other Person against any
Purchaser or any Agent or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith, and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
OHIO.

 

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS OR OHIO STATE COURT SITTING IN CHICAGO, ILLINOIS OR CINCINNATI, OHIO IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER

 

46



--------------------------------------------------------------------------------

PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
SELLER PARTY AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR
ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS, OR CINCINNATI, OHIO.

 

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Section 14.11 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and will constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(b) This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement will create and constitute the continuing
obligations of the parties hereto in accordance with its terms and will remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification and payment provisions of Article X, and Sections
14.5 and 14.6 will be continuing and will survive any termination of this
Agreement.

 

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed will be deemed to be an
original and all of which when taken together will constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” will mean articles and sections
of, and schedules and exhibits to, this Agreement.

 

Section 14.13 Bank One, NA Roles. Each of the Financial Institutions in the
Falcon Group acknowledges that Bank One, NA acts, or may in the future act, (i)
as Administrative Agent for the other Agent and the Purchasers and as Falcon
Agent for Falcon or

 

47



--------------------------------------------------------------------------------

any Financial Institution, (ii) as issuing and paying agent for the Commercial
Paper, (iii) to provide credit or liquidity enhancement for the timely payment
for the Commercial Paper and (iv) to provide other services from time to time
for Falcon or any Financial Institution (collectively, the “Bank One, NA
Roles”). Without limiting the generality of this Section 14.13, each Financial
Institution hereby acknowledges and consents to any and all Bank One Roles and
agrees that in connection with any Bank One, NA Role, Bank One, NA may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as Falcon Agent for Falcon, and the
giving of notice to the Falcon Agent of a mandatory purchase pursuant to Section
13.1.

 

Section 14.14 Characterization.

 

(a) It is the intention of the parties hereto that each purchase hereunder will
constitute and be treated for financial accounting purposes as an absolute and
irrevocable sale, which purchase will provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
will be liable to each Purchaser and Agent for all representations, warranties,
covenants and indemnities made by Seller pursuant to the terms of this
Agreement, and (ii) such sale does not constitute and is not intended to result
in an assumption by any Purchaser or Agent or any assignee thereof of any
obligation of Seller, Convergys or either of the Originators or any other Person
arising in connection with the Receivables, the Related Security, or the related
Contracts, or any other obligations of Seller, Convergys or such Originator.

 

(b) If the conveyance by Seller to the Administrative Agent of interests in
Receivables hereunder will be characterized as a secured loan and not a sale, it
is the intention of the parties hereto that this Agreement will constitute a
security agreement under applicable law. In furtherance of the foregoing, Seller
hereby grants to the Administrative Agent for the ratable benefit of the Falcon
Agent and the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables, the
Collections, each Lock-Box and Collection Account, all Related Security, all
other rights and payments relating to any and all Receivables, and all proceeds
of any thereof prior to all other liens on and security interests therein to
secure the prompt and complete payment of the Aggregate Unpaids. After an
Amortization Event, the Agents and the Purchasers will have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor after default under the UCC and
other applicable law, which rights and remedies will be cumulative.

 

[SIGNATURE PAGES FOLLOW]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CONVERGYS FUNDING CORPORATION By:   /s/ William R. Coleman    

--------------------------------------------------------------------------------

   

Name: William R. Coleman

   

Title: Vice President and Treasurer

Address:  

201 E. Fourth Street

   

P.O. Box 1638

   

Cincinnati, Ohio 45201

Attention:  

Vice President and Treasurer

Fax:

 

(513) 723-7510

 

CONVERGYS CORPORATION, as initial Servicer By:   /s/ William R. Coleman    

--------------------------------------------------------------------------------

   

Name: William R. Coleman

   

Title: Vice President and Treasurer

Address:  

201 E. Fourth Street

   

P.O. Box 1638

   

Cincinnati, Ohio 45201

Attention:  

Vice President and Treasurer

Fax:

 

(513) 723-7510

 

[Signature Page to the Amended and Restated Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION CORPORATION By:   /s/ Sherri Gerner    

--------------------------------------------------------------------------------

   

Sherri Gerner

   

Authorized Signer

Address:  

c/o Bank One, NA, as

   

Falcon Agent

   

Asset Backed Finance

   

1 Bank One Plaza

   

Mail Suite IL1-0079

   

Chicago, Illinois 60670-0079

   

Attention: Falcon Funding Manager

Fax:

 

(312) 732-1844

 

BANK ONE, NA, individually, as Falcon Agent and as the Administrative Agent By:
  /s/ Sherri Gerner    

--------------------------------------------------------------------------------

   

Name: Sheri Gerner

   

Title: Director, Capital Markets

Address:  

Bank One, NA

   

Asset Backed Finance

   

1 Bank One Plaza

   

Mail Suite IL1-0594

   

Chicago, Illinois 60670-0594

   

Attention: Transaction Management

Fax:

 

(312) 732-2245

 

[Signature Page to the Amended and Restated Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:   /s/ Robert O. Finley    

--------------------------------------------------------------------------------

   

Name: Robert O. Finley

   

Title: Vice President

Address:  

Fifth Third Bank

    38 Fountain Square Plaza    

MD 109047

   

Cincinnati, OH 45263

Attention:  

Judy Huls

Fax:

  (513) 534-0875

 

[Signature Page to the Amended and Restated Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement, the following terms will have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Account” has the meaning specified in Section 9-102 of the Ohio UCC.

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

 

“Acquisition Amount” means, on the date of any purchase from Falcon of Purchaser
Interests pursuant to Section 13.1, (i) with respect to any Financial
Institution other than Bank One (but including Bank One if it is at any time a
Terminating Financial Institution), the lesser of (a) such Financial
Institution’s Pro Rata Share of the Falcon Transfer Price and (b) such Financial
Institution’s unused Liquidity Commitment and (ii) with respect to Bank One
solely in the instance of a purchase from Falcon of a Purchaser Interest by all
of the Financial Institutions, the difference between (a) the Falcon Transfer
Price and (b) the aggregate amount payable by all other Financial Institutions
on such date pursuant to clause (i) above.

 

“Adjusted Liquidity Price” means, in determining the Falcon Transfer Price for
any Purchaser Interest, an amount equal to

 

   

RI

   [   (i) DC + (ii)    [   

NDR

--------------------------------------------------------------------------------

   ]    ]                   1+ (0.50 x LP)         

 

where:

 

RI

   =    the undivided percentage interest evidenced by such Purchaser Interest.

DC

   =    the Deemed Collections.

NDR

   =    the Outstanding Balance of all Receivables as to which any payment, or
part thereof, has not remained unpaid for 91 days or more from the original due
date for such payment.

LP

   =    the percentage set forth in clause (i) of the definition of Loss
Reserve.

 

Each of the foregoing will be determined from the most recent Monthly Report
received from the Servicer.

 

52



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Financial Institution” has the meaning specified in Section 12.1(c)
hereof.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person or any Subsidiary of such Person. A Person will be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agents” means, collectively, the Falcon Agent and the Administrative Agent.

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

 

“Aggregate Commitment” means the sum of the Falcon Group’s Commitment and Fifth
Third’s Commitment.

 

“Aggregate Reduction” has the meaning specified in Section 1.3 hereof.

 

“Aggregate Reserves” means, on any date of determination, the greater of (i)
$42,000,000 and (ii) the sum of the Loss Reserve, the Servicing and Yield
Reserve and the Dilution Reserve.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

 

“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be further amended, restated or otherwise modified and in effect from
time to time.

 

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event, and (iv) the date which is 15 Business Days after the Falcon
Agent and Fifth Third’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

 

“Amortization Event” has the meaning specified in Article IX.

 

53



--------------------------------------------------------------------------------

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Authorized Officer” means, with respect to any Seller Party, its President, its
Treasurer or any of its Senior Vice Presidents, Vice Presidents or Assistant
Treasurers.

 

“Bank One” means Bank One, NA and its successors.

 

“Base Rate” means a rate per annum equal to the corporate base rate, prime rate
or base rate of interest, as applicable, announced by the Reference Bank from
time to time, changing when and as such rate changes.

 

“Bonus Credit” means any credit offered to a customer by an Originator as an
inducement to extend or renew, or as a reward for extending or renewing, a
Contract.

 

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under Article XIII or
terminated prior to the date on which it was originally scheduled to end an
amount equal to the excess, if any, of (A) the CP Costs or Yield (as applicable)
that would have accrued during the remainder of the Tranche Periods or the
tranche periods for Commercial Paper determined by the Falcon Agent and Fifth
Third to relate to such Purchaser Interest (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause (ii)
above, the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the Capital of such Purchaser Interest if such reduction,
assignment or termination had not occurred or such Reduction Notice had not been
delivered, over (B) the sum of (x) to the extent all or a portion of such
Capital is allocated to another Purchaser Interest, the amount of CP Costs or
Yield actually accrued during the remainder of such period on such Capital for
the new Purchaser Interest, and (y) to the extent such Capital is not allocated
to another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs will be due and payable hereunder upon demand.

 

“Business Day” means any day on which banks are not authorized or required to
close in Cincinnati, Ohio, New York, New York or Chicago, Illinois and The
Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.

 

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent, the Falcon
Agent or Fifth Third, as applicable, which in each case are applied to reduce
such Capital in accordance with the terms and conditions of this Agreement;
provided that such Capital will be restored (in accordance with Section 2.5
hereof) in the amount of any Collections or other payments so received and
applied if

 

54



--------------------------------------------------------------------------------

at any time the distribution of such Collections or payments are rescinded,
returned or refunded for any reason.

 

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 25% or more of the outstanding shares of voting stock of any Seller
Party.

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if natural person, is deceased, (iii)
which, consistent with the applicable Credit and Collection Policy, would be
written off Seller’s books as uncollectible, (iv) which has been identified by
Seller as uncollectible or (v) as to which any payment, or part thereof, remains
unpaid for 91 days or more from the original due date for such payment.

 

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

 

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among an Originator, Seller, the Administrative Agent and a
Collection Bank.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Administrative Agent to a Collection Bank.

 

“Collections” means, with respect to any Receivable, all cash collections,
recoveries and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.

 

“Commercial Paper” means promissory notes of Falcon or Fountain Square issued in
the commercial paper market.

 

“Commitment” means (a) for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller, in an amount
not to exceed: (i) in the aggregate, the amount set forth opposite such
Financial Institution’s name on Schedule A to this Agreement, as such amount may
be modified in accordance with the terms hereof and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor, and (b) for Fifth Third, its commitment to purchase Purchaser
Interests from Seller, in an amount not to exceed: (i) in the aggregate, the
amount set forth opposite Fifth Third’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof and (ii) with
respect to any individual purchase hereunder, the Purchase Price therefor.

 

55



--------------------------------------------------------------------------------

“Commitment Availability” means, at any time, the positive difference (if any)
between (a) the sum of (i) the Financial Institutions’ Liquidity Commitments
minus an amount equal to 2% of such aggregate Liquidity Commitments at such time
(the “Falcon Group’s Commitment Availability”), plus (ii) Fifth Third’s
Commitment at such time (the “Fifth Third Group’s Commitment Availability”),
minus (b) the Aggregate Capital at such time.

 

“Concentration Limit” means, at any time:

 

(i) for the State of Florida and all governmental subdivisions and agencies
thereof, an aggregate of 6.0% of Eligible Receivables; and

 

(ii) for all governmental subdivisions and agencies of the United States of
America, an aggregate of 4.0% of Eligible Receivables; and

 

(iii) for any other Obligor and its Affiliates, considered as if they were one
and the same Obligor, 4.2% of Eligible Receivables, or such other amount (a
“Special Concentration Limit”) for such Obligor and its Affiliates as may be
designated by the Falcon Agent and Fifth Third from time to time; provided that
any Agent, the Required Financial Institutions or Fifth Third may, upon not less
than three Business Days’ notice to Seller, cancel any Special Concentration
Limit.

 

“Consolidated EBITDA” means, for any fiscal period, with respect to Convergys
and its Consolidated Subsidiaries, Consolidated Net Income for such period plus,
to the extent deducted in computing such Consolidated Net Income, without
duplication, the sum of (a) income tax expense, (b) interest expense, (c)
depreciation and amortization expense, (d) any extraordinary or non-recurring
losses and (e) other noncash items (other than accruals) reducing Consolidated
Net Income, minus, to the extent added in computing such Consolidated Net
Income, without duplication, the sum of (i) interest income, (ii) any
extraordinary or non-recurring gains and (iii) other noncash items increasing
Consolidated Net Income, all as determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Interest Expense” means, for any fiscal period, the aggregate of
all payments by Convergys and its Consolidated Subsidiaries for such period
that, in accordance with GAAP, are or should be included in “interest paid, net
of amounts capitalized” and “capital lease interest paid” reflected in the
statement of cash flows for Convergys and its Consolidated Subsidiaries, less
the amount of capital lease interest paid to Convergys or any Consolidated
Subsidiary for such period that is not reflected in Consolidated EBITDA for such
period, all as determined on a consolidated basis in accordance with GAAP, plus,
for any fiscal period, the aggregate yield (express in dollars) obtained by the
purchasers under any Receivables Purchase Facilities on their investments in
accounts receivable of Convergys and its Subsidiaries during such period,
determined in accordance with generally accepted financial practice and the
terms of such Receivables Purchase Facilities.

 

“Consolidated Net Income” means, for any fiscal period, net income of Convergys
and its Consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

56



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means any Subsidiary that should be consolidated
with Convergys for financial reporting purposes in accordance with GAAP.

 

“Consolidated Total Capitalization” means, on any date, the sum of (a)
Consolidated Total Debt at such date and (b) stockholders’ equity of Convergys
and its Consolidated Subsidiaries at such date, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Total Debt” means, at any date, all Indebtedness of Convergys and
its Consolidated Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP, plus the aggregate amount paid by the purchasers under
any Receivables Purchase Facilities for interests in accounts receivable of
Convergys and its Consolidated Subsidiaries that has not yet been recovered from
collections on accounts receivable or otherwise paid by Convergys.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

“Contract” means, with respect to any Receivable, any and all writings pursuant
to which such Receivable arises other than an Invoice.

 

“Convergys” has the meaning provided in the preamble to this Agreement.

 

“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of
Falcon or Fifth Third pursuant to the terms of any receivable purchase
facilities funded substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if Seller will request any Incremental Purchase during any
period of time determined by the Falcon Agent or Fifth Third in its sole
discretion to result in incrementally higher CP Costs applicable to such
Incremental Purchase, the Capital associated with any such Incremental Purchase
will, during such period, be deemed to be funded by Falcon or Fifth Third, as
the case may be, in a special pool (which may include capital associated with
other receivable purchase facilities) for purposes of determining such
additional CP Costs applicable only to such special pool and charged each day
during such period against such Capital.

 

57



--------------------------------------------------------------------------------

“CP Availability Period” means each day on which Fountain Square is providing
funding to Fifth Third through the issuance of Fountain Square’s Commercial
Paper.

 

“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Receivables and Invoices existing on the date
hereof and summarized in Exhibit VIII hereto, as modified from time to time in
accordance with this Agreement.

 

“Deemed Collections” means the aggregate of all amounts Seller will have been
deemed to have received as a Collection of a Receivable. Seller will be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

 

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Base Rate.

 

“Default Ratio” means, on any date of determination, (i) the aggregate amount of
Receivables which were Defaulted Receivables on the last day of the month then
most recently ended, divided by (ii) the aggregate sales of the Originators
during the 4th month prior to the date of determination.

 

“Defaulted Receivable” means a Receivable (i) which has been written off
Seller’s books as uncollectible in the month of determination prior to becoming
121 days past the original due date therefor, or (ii) as to which any payment,
or part thereof, remains unpaid for 91-120 days from the original due date for
such payment.

 

“Defaulting Financial Institution” has the meaning set forth in Section 13.5.

 

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time, divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

 

“Delinquent Receivable” means a Receivable (other than a Receivable which has
been charged-off) as to which any payment, or part thereof, remains unpaid for
61 days or more from the original due date for such payment.

 

“Dilution Horizon Ratio” means (i) cumulative sales of the Originators during
the 3 months most recently ended divided by (ii) the Net Receivables Balance as
of the last day of the month most recently ended.

 

58



--------------------------------------------------------------------------------

“Dilution Ratio” means, on any date of determination, a percentage equal to (i)
the aggregate amount of Dilutions which occurred during the calendar month then
most recently ended, divided by (ii) sales during the 4th calendar month prior
to the date of determination; provided, however, that there shall be excluded
from the numerator of this computation the aggregate amount of Bonus Credits
actually awarded in any month (regardless of when such Bonus Credits are
eligible to be offset against Receivables).

 

“Dilution Reserve” means, on any date, the greater of (i) 5% of the Net
Receivables Balance, and (ii) the amount determined pursuant to the following
formula:

 

{ (2 x ED) + [ (DS - ED) x (DS/ED) ] x DHR } x NRB

 

where:

 

ED

   =    the Expected Dilution;

DS

   =    the Dilution Spike;

DR

   =    the Dilution Ratio;

DHR

   =    the Dilution Horizon Ratio; and

NRB

   =    the Net Receivables Balance.

 

“Dilution Spike” means the highest Dilution Ratio during the 12 months most
recently ended.

 

“Dilutions” means, at any time before or after the date of the Agreement, the
sum (without duplication) of (a) the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”,
plus (b) the positive difference, if any, between the total credits taken
against the accrual accounts during the current month and the balance of the
accrual accounts at the beginning of the current month pursuant to clause (C) or
(D) of the definition of “Eligible Receivables,” plus (c) any credits that are
granted for Receivables originated prior to an increase to the accrual accounts
referenced in clause (C) and (D) of the definition of Eligible Receivables.

 

“Discount Rate” means, the LIBO Rate or the Base Rate, as applicable, with
respect to each Liquidity Interest.

 

“Domestic Account” means an Account payable in United States dollars in the
United States of America, the Obligor of which if a natural person, is a
resident of the United States or, if a corporation or other business
organization, is organized under the laws of the United States or any political
subdivision thereof and has its chief executive office in the United States.

 

“Domestic Payment Intangible” means a Payment Intangible payable in United
States dollars in the United States of America, the Obligor of which if a
natural person, is a resident of the United States or, if a corporation or other
business organization, is organized

 

59



--------------------------------------------------------------------------------

under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i) the Obligor of which (A) is not an Affiliate of any of the parties hereto,
and (B) is not a government or a governmental subdivision or agency other than
one described in clause (i) or (ii) of the definition of “Concentration Limit”,

 

(ii) the Obligor of which is not the Obligor of (A) any Charged-Off Receivable
(other than as described in clause (v) of the definition of Charge-Off
Receivable) or (B) Receivables more than 25% of which are Delinquent
Receivables; provided, however, that there will be excluded from Delinquent
Receivables for purposes of this clause (ii) Receivables owing from the 4
largest Obligors which are more than 60 days past the original Invoice date
therefor solely because of a bona fide dispute, as determined by the Servicer
with the consent of the Falcon Agent and Fifth Third,

 

(iii) which is not a Charged-Off Receivable, a Defaulted Receivable or a
Delinquent Receivable,

 

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor and has not had its payment terms extended,

 

(v) which is either evidenced by an Invoice in substantially the form of one of
the form contracts set forth on Exhibit IX hereto or otherwise approved by the
Falcon Agent and Fifth Third in writing, or if such Receivables an Unbilled
Receivable, has not been booked as an asset of the applicable Originator
(without giving effect to any sale under the Transaction Documents) for more
than 30 days,

 

(vi) which arises under a Contract: (A) which by its terms or by virtue of
Section 9-404, 9-405 or 9-406 of the UCC, does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights to
payment thereunder, (B) which, in the case of Contracts with the five largest
Obligors of either Originator, does not contain a confidentiality provision that
purports to restrict the ability of any Purchaser to exercise its rights under
this Agreement, including, without limitation, its right to review the
applicable Invoice and the billing provisions of such Contract unless such
confidentiality provision has been waived, and (C) which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms,

 

(vii) which arises under a Contract and, unless such Receivable is an Unbilled
Receivable, under an Invoice, that contains an obligation to pay a specified sum
of money, contingent only upon the sale of goods or the provision of services by
the applicable Originator,

 

60



--------------------------------------------------------------------------------

(viii) which, together with each Contract and Invoice related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy),

 

(ix) which satisfies all applicable requirements of the applicable Credit and
Collection Policy and was generated in the ordinary course of the applicable
Originator’s business,

 

(x) which, if such Receivable is an Installment Receivable, relates to services
which have been fully performed and, if applicable, to goods which have been
sold and fully shipped,

 

(xi) which arises solely from the sale of goods, the license of proprietary
software or the provision of services to the related Obligor by an Originator,
and not by any other Person (in whole or in part),

 

(xii) as to which the Falcon Agent or Fifth Third has not notified Seller that
the Falcon Agent or Fifth Third has determined that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under a Contract or an Invoice that
is not acceptable to the Falcon Agent or Fifth Third, and

 

(xiii) which is not subject to any right of rescission or offset, any
counterclaim or other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator, or any
other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase goods the sale of which gave
rise to such receivable (except with respect to sale discounts effected pursuant
to the Contract or Invoice, or defective goods returned in accordance with the
terms of the Contract); provided, however, that amounts owed to AT&T for
telephone, internet and related services shall not be deemed an impermissible
right of offset for purposes of this clause (xiii);

 

provided, however, that there shall be excluded from “Eligible Receivables” (A)
that portion of any Receivable as to which a reserve has been taken or a contra
account has been established or a Bonus Credit awarded (other than as
specifically listed in clause (C) and (D) of this proviso), (B) an amount equal
to payments received from Obligors which have not yet been identified to
particular Invoices, (C) an amount equal to the greater of (i) the balance in
the general ledger account no. 105202 (i.e., the contract pricing accrual contra
account) at such time and (ii) $5,000,000, and (D) an amount equal to the
greater of (i) the balance in the general ledger account no. 206124 (i.e., the
errors and omissions accrual contra account) at such time, and (ii) $2,000,000;
provided, further, however, that if the balance described in clause (C)(i) or
(D)(i) is greater than the amount specified in (C)(ii) or (D)(ii), as
applicable, for any month, such greater balance shall be applied in computing
Eligible Receivables for such month and the two succeeding months.

 

61



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Expected Dilution” means the rolling 12-month average of the Dilution Ratio.

 

“Facility Account” means Seller’s Account No. 4003143937 at PNC Bank, National
Association, 201 E. Fifth St., Cincinnati, Ohio 45201, ABA No. 042000398.

 

“Facility Termination Date” means the earlier to occur of (i) the Liquidity
Termination Date, or (ii) the Amortization Date.

 

“Falcon” has the meaning set forth in the preamble to this Agreement.

 

“Falcon Agent” has the meaning set forth in the preamble to this Agreement.

 

“Falcon Fee Letter” means that certain amended and restated letter agreement
dated as November 20, 2003 among Seller and the Falcon Agent, as it may be
further amended or modified and in effect from time to time.

 

“Falcon Group” means Falcon and the Financial Institutions, collectively.

 

“Falcon Residual” means the sum of the Falcon Transfer Price Reductions.

 

“Falcon Transfer Price” means, with respect to the assignment by Falcon of one
or more Purchaser Interests to the Falcon Agent for the benefit of the Financial
Institutions in the Falcon Group pursuant to Section 13.1, the sum of (i) the
lesser of (a) the Capital of each Purchaser Interest and (b) the Adjusted
Liquidity Price of each Purchaser Interest and (ii) all accrued and unpaid Yield
for such Purchaser Interest.

 

“Falcon Transfer Price Reduction” means in connection with the assignment of a
Purchaser Interest by Falcon to the Falcon Agent for the benefit of the
Financial Institutions, the positive difference between (i) the Capital of such
Purchaser Interest and (ii) the Adjusted Liquidity Price for such Purchaser
Interest.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period equal to (a) the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the preceding Business Day) by
the Federal Reserve Bank of New York in the Composite Closing Quotations for
U.S. Government Securities: or (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:30
a.m. (Chicago time) for such day on such transactions received by the Reference
Bank from three federal funds brokers of recognized standing selected by it.

 

62



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, the Falcon Fee Letter and the Fifth Third Fee
Letter.

 

“Fifth Third Fee Letter” means that letter agreement dated as November 20, 2003
among Seller and Fifth Third, as it may be further amended or modified and in
effect from time to time.

 

“Fifth Third Group” means Fifth Third and its successors and assigns (if any),
collectively.

 

“Fifth Third Liquidity Interest” means any Purchaser Interest of Fifth Third on
any day outside the CP Availability Period.

 

“Finance Charges” means, with respect to any Contract or Invoice issued pursuant
thereto, any finance, interest, late payment charges or similar charges owing by
an Obligor pursuant to such Contract or Invoice.

 

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

 

“First-Step Receivables Purchase Agreement” means that certain First-Step
Receivables Purchase Agreement, dated as of the date hereof, between Convergys,
as purchaser, and the Originators, as sellers, as the same may be amended,
restated or otherwise modified from time to time.

 

“Fountain Square” means Fountain Square Commercial Funding Corp., a Delaware
corporation; provided, however, that in the event that purchases or
Reinvestments by Fifth Third are funded by a conduit other than Fountain Square,
all references herein to “Fountain Square” or its Commercial Paper shall
automatically be deemed to be references to such other conduit and its
commercial paper.

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Falcon or Fifth Third.

 

“Funding Source” means (a) with respect to Falcon, (i) any Financial Institution
or (ii) any insurance company, bank or other funding entity providing liquidity,
credit enhancement or back-up purchase support or facilities to Falcon, and (b)
with respect to Fifth Third, (i) Fountain Square, and (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Fifth Third for purposes of this
Agreement or to Fountain Square’s Commercial Paper which is allocated to this
Agreement

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Group” means either the Falcon Group or the Fifth Third Group, and “Groups”
means the Falcon Group and the Fifth Third Group, collectively.

 

63



--------------------------------------------------------------------------------

“Incremental Purchase” means a purchase of Purchaser Interests from each of the
Groups simultaneously which increases the total outstanding Aggregate Capital
hereunder.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

“Independent Director” means a member of the Board of Directors of Seller who is
not at such time, and has not been at any time during the preceding five (5)
years: (A) a director, officer, employee or affiliate of Seller, Convergys,
either of the Originators, or any of their respective Subsidiaries or
Affiliates, or (B) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of Seller,
either of the Originators, or any of their respective Subsidiaries or
Affiliates, or more than 1% of the outstanding common shares of Convergys or any
of its Affiliates, having general voting rights.

 

“Installment Receivable” means a Receivable arising under a Contract that
requires billing to be made in multiple installments after a certain aspect or
percentage of the services contracted for has been completed or otherwise calls
for “progress payments.”

 

“Invoice” means, with respect to any Receivable, any invoice, bill or statement
of account evidencing the amount owed by the applicable Obligor to the
applicable Originator (without giving effect to the transfer of such Receivable
pursuant hereto).

 

“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the rate at
which deposits in U.S. Dollars are offered by the Reference Bank to first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of the relevant Tranche Period, such
deposits being in the approximate amount of the Capital of the Liquidity
Interest to be funded or maintained, divided by (b) one minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against the Reference Bank in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) 0.875% per annum. The LIBO
Rate will be rounded, if necessary, to the next higher 1/16 of 1%.

 

“Liquidity Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from Falcon in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Financial Institution’s name on Schedule A to this Agreement under Liquidity
Commitments, as such amount may be modified in accordance with the terms hereof
(including, without limitation, any termination of Liquidity

 

64



--------------------------------------------------------------------------------

Commitments pursuant to Section 13.6 hereof) and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.

 

“Liquidity Interest” means a Purchaser Interest of a Financial Institution or a
Fifth Third Liquidity Interest.

 

“Liquidity Termination Date” means September 21, 2004.

 

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

 

“Loss Horizon Ratio” means, on any date of determination, a percentage equal to
the quotient of (i) cumulative sales of the Originators during the 3 full months
then most recently ended, divided by (ii) the aggregate Outstanding Balance of
the Net Receivables Balance as of the last day of the month then most recently
ended.

 

“Loss Ratio” means, on any date of determination, the highest three-month
rolling average Default Ratio over the 6-month period then most recently ended.

 

“Loss Reserve” means, on any date, an amount equal to the greater of (i) 12.5%
of the Net Receivables Balance, and (ii) the amount determined pursuant to the
following formula:

 

2 x LR x LHR x NRB

 

where:

 

LR

   =   

the Loss Ratio;

LHR

   =   

the Loss Horizon Ratio; and

NRB

   =   

the Net Receivable Balance as of the last day of the month then most recently
ended.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

 

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Falcon Agent and
Fifth Third pursuant to Section 8.5.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the

 

65



--------------------------------------------------------------------------------

Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit for such Obligor.

 

“Non-Defaulting Financial Institution” has the meaning set forth in Section
13.5.

 

“Non-Renewing Financial Institution” has the meaning set forth in Section
13.6(a).

 

“Obligations” will have the meaning set forth in Section 2.1.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Originator” means each of each of Convergys Customer Management Group Inc., an
Ohio corporation, and Convergys Information Management Group Inc., an Ohio
corporation, in its capacity as a seller under the First-Step Receivables
Purchase Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Payment Intangible” means a “general intangible for money due or to become due”
as such term is used in Article 9 of the UCC.

 

“Percentage” means a fraction, expressed as a percentage, (i) at any time no
Capital is outstanding (a) with respect to the Fifth Third Group, the numerator
of which is Fifth Third’s Commitment and the denominator of which is the
Aggregate Commitment, and (b) with respect to the Falcon Group, the numerator of
which is the Falcon Group’s Commitment and the denominator of which is the
Aggregate Commitment and (ii) at any time any Capital is outstanding (a) with
respect to the Fifth Third Group, the numerator of which is the Fifth Third
Group’s Capital outstanding and the denominator of which is the Aggregate
Capital and (b) with respect to the Falcon Group, the numerator of which is the
Falcon Group’s Capital outstanding and the denominator of which is the Aggregate
Capital. As of the date hereof, the Percentage of the Fifth Third Group is 25%
and the Percentage of the Falcon Group is 75%.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pooled Commercial Paper” means Commercial Paper notes of Falcon or Fountain
Square subject to any particular pooling arrangement by Falcon or Fountain
Square, but excluding Commercial Paper issued by Falcon or Fountain Square, as
the case may be, for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by Falcon or Fountain Square,
as applicable.

 

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

66



--------------------------------------------------------------------------------

“Pro Rata Share” means, for each Financial Institution in the Falcon Group, a
percentage equal to (i) the Liquidity Commitment of such Financial Institution,
divided by (ii) the aggregate amount of all Liquidity Commitments of all
Financial Institutions hereunder, adjusted as necessary to give effect to the
application of the terms of Section 13.1, 13.5 or 13.6.

 

“Purchase Limit” means $200,000,000, of which $50,000,000 represents the Fifth
Third Group’s share and $150,000,000 represents the Falcon Group’s share.

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which will not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Commitments for the applicable
Group on the applicable purchase date and (iii) the applicable Group’s
Percentage of the excess, if any, of the Net Receivables Balance less the
Aggregate Reserves on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, adjusted on a pro forma basis to give effect to any
proposed Incremental Purchase.

 

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

 

“Purchaser” means Fifth Third, Falcon or a Financial Institution, as applicable.

 

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) all
Receivables arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to such Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Receivables. Each such undivided percentage interest will
equal:

 

        C         NRB - AR

 

where:

 

C

   =   

the Capital of such Purchaser Interest.

AR

   =   

the Aggregate Reserves.

NRB

   =   

the Net Receivables Balance.

 

Such undivided percentage ownership interest will be initially computed on its
date of purchase. Thereafter, until its Amortization Date, each Purchaser
Interest will be automatically recomputed (or deemed to be recomputed) on each
day prior to its Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding its Amortization Date will remain constant at
all times after such Liquidation Day.

 

67



--------------------------------------------------------------------------------

“Receivable” means all existing and hereafter arising Domestic Accounts and
Domestic Payment Intangibles of either Originator (without giving effect to any
transfer or conveyance under the First-Step Receivables Purchase Agreement, the
Receivables Sale Agreement or hereunder), including, without limitation, the
obligation to pay any Finance Charges with respect thereto. Each account
evidenced by a separate Invoice will constitute a Receivable separate from a
Receivable evidenced by a separate Invoice, regardless of whether such accounts
arose under a common Contract; provided, however, that any indebtedness, rights
or obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the Obligor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.

 

“Receivables Purchase Facility” means one or more facilities established by
Convergys under which Convergys and its Subsidiaries may sell accounts
receivable, on a non-recourse basis, to one of more financial institutions or
special purpose entities.

 

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of the date hereof, between Convergys and Seller, as the same may be
amended, restated or otherwise modified from time to time.

 

“Records” means, with respect to any Receivable, all Invoices and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor (but excluding, specifically, any Contract
related to any of the foregoing).

 

“Reduction Notice” has the meaning set forth in Section 1.3.

 

“Reduction Percentage” means, for any Purchaser Interest acquired by the
Financial Institutions from Falcon for less than the Capital of such Purchaser
Interest, a percentage equal to a fraction the numerator of which is the Falcon
Transfer Price Reduction for such Purchaser Interest and the denominator of
which is the Capital of such Purchaser Interest.

 

“Reference Bank” means Bank One or such other bank as the Administrative Agent
will designate with the consent of Seller and Fifth Third.

 

“Regulatory Change” has the meaning set forth in Section 10.2.

 

“Reinvestment” has the meaning set forth in Section 2.2.

 

“Related Security” means, with respect to any Receivable:

 

(i) all of Seller’s interest, if any, in the software, inventory or other goods
(including returned or repossessed inventory or goods), if any, the sale or
license of which by either of the Originators gave rise to such Receivable, and
all insurance contracts and warranty claims with respect thereto,

 

68



--------------------------------------------------------------------------------

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, together
with all financing statements and security agreements describing any collateral
securing such Receivable,

 

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable,

 

(iv) all instruments and chattel paper hereafter evidencing such Receivable or
any portion thereof,

 

(v) all Invoices and other Records related to such Receivable,

 

(vi) all of Seller’s right, title and interest in, to and under the First-Step
Receivables Purchase Agreement and the Receivables Sale Agreement, in respect of
such Receivable, and

 

(vii) all proceeds of any of the foregoing.

 

“Required Financial Institutions” means, at any time, Financial Institutions
with commitments in excess of 66-2/3% of the Purchase Limit.

 

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

--------------------------------------------------------------------------------

 

Required Notice Period

--------------------------------------------------------------------------------

< $100,000,000 for the Falcon Group and < $10,000,000 for the Fifth Third Group

  two Business Days

> $100,000,000 for the Falcon Group and > $10,000,000 for the Fifth Third Group

  five Business Days

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Interest” means, at any time, an undivided percentage ownership interest
of Seller in the Receivables, Related Security and all Collections with respect
thereto equal to (i) one, minus (ii) the aggregate of the Purchaser Interests.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

 

“Servicing Fee” has the meaning set forth in Section 8.6.

 

69



--------------------------------------------------------------------------------

“Servicing and Yield Reserve” means, on any date, an amount equal to 1.5%
multiplied by the Outstanding Balance of the Net Receivables Balance as of the
close of business of the Servicer on such date.

 

“Settlement Date” means (A) the 22nd day of each month (or, if such day is not a
Business Day, the next succeeding Business Day), and (B) the last day of the
relevant Tranche Period in respect of each Liquidity Interest.

 

“Settlement Period” means (A) in respect of each Purchaser Interest of Falcon
and each Purchaser Interest of Fifth Third during the CP Availability Period,
the immediately preceding Accrual Period, and (B) in respect of each Liquidity
Interest, the entire Tranche Period of such Liquidity Interest.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which will at the time be
owned or controlled, directly or indirectly, by such Person or by one or more of
its Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii)
any partnership, association, joint venture or similar business organization
more than 50% of the ownership interests having ordinary voting power of which
will at the time be so owned or controlled. Unless otherwise expressly provided,
all references herein to a “Subsidiary” shall mean a Subsidiary of Seller.

 

“Termination Date” has the meaning set forth in Section 2.2.

 

“Termination Percentage” has the meaning set forth in Section 2.2.

 

“Terminating Financial Institution” has the meaning set forth in Section
13.6(a).

 

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

 

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

 

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Falcon Agent and Seller, commencing on a Business Day
selected by Seller or the Falcon Agent pursuant to this Agreement. Such Tranche
Period will end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period will end on the last Business Day of such
succeeding month; or

 

(b) if Yield for such Purchaser Interest is calculated on the basis of the Base
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the Falcon Agent, provided no such period will exceed 1 month.

 

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period will end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods

 

70



--------------------------------------------------------------------------------

corresponding to the LIBO Rate, if such next succeeding Business Day falls in a
new month, such Tranche Period will end on the immediately preceding Business
Day. In the case of any Tranche Period for any Purchaser Interest of which
commences before the Amortization Date and would otherwise end on a date
occurring after the Amortization Date, such Tranche Period will end on the
Amortization Date. The duration of each Tranche Period which commences after the
Amortization Date will be of such duration as selected by the Falcon Agent.

 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letters, the Subordinated Note (as defined in the Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered by Seller in connection herewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unbilled Receivable” means a Receivable as to which (a) the underlying goods or
services sold have been shipped or rendered, (b) no Invoice has been issued as
of any date of determination, and (c) the applicable Originator has,
nonetheless, booked such Receivable as an asset prior to its sale under the
Transaction Documents.

 

“Yield” means for each respective Tranche Period relating to any Liquidity
Interest, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Liquidity Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.

 

All accounting terms not specifically defined herein will be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Ohio, and not specifically defined herein, are used herein as defined in such
Article 9.

 

71



--------------------------------------------------------------------------------

EXHIBIT II

 

FORM OF PURCHASE NOTICE

 

[Date]

 

Bank One, NA, as Falcon Agent

1 Bank One Plaza, IL1-0079

Chicago, Illinois 60670-0079

Attention: Asset Backed Finance

 

and

 

Fifth Third Bank

38 Fountain Square Plaza

MD 10903B

Cincinnati, OH 45263

Attention: Bob Finley

 

  Re: PURCHASE NOTICE

 

Ladies and Gentlemen:

 

The undersigned refers to the Amended and Restated Receivables Purchase
Agreement, dated as of November 20, 2003 (the “Receivables Purchase Agreement,”
the terms defined therein being used herein as therein defined), among the
undersigned, as Seller and Convergys Corporation, as initial Servicer, Falcon
Asset Securitization Corporation (“Falcon”), Fifth Third Bank (“Fifth Third”),
certain Financial Institutions parties thereto and Bank One, NA, as Falcon Agent
and Falcon Agent and Fifth Third, and hereby gives you notice, irrevocably,
pursuant to Section 1.2 of the Receivables Purchase Agreement that the
undersigned hereby requests Incremental Purchases under the Receivables Purchase
Agreement, and in that connection sets forth below the information relating to
such Incremental Purchases (each, a “Proposed Purchase”) as required by Section
1.2 of the Receivables Purchase Agreement:

 

(i) The Business Day of the Proposed Purchases is [insert purchase date], which
date is at least two (2) Business Days after the date hereof.

 

(ii) The requested Purchase Price in respect of the Proposed Purchase from the
Falcon Group is $            , and the requested Purchase Price in respect of
the Proposed Purchase from Fifth Third is $            . Such Purchase Prices
are in proportion with the Groups’ respective Percentages.

 

(iii) We prefer that Falcon and Fifth Third be the Purchasers for the Proposed
Purchases. If, however, the Proposed Purchase by the Falcon Group is to be
funded by the

 

72



--------------------------------------------------------------------------------

Financial Institutions, the requested Discount Rate is              and the
requested Tranche Period is             .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Purchases (before and
after giving effect to the Proposed Purchases):

 

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Proposed Purchase as though made on and as
of such date;

 

(ii) no event has occurred and is continuing, or would result from such Proposed
Purchase, that will constitute an Amortization Event or a Potential Amortization
Event; and

 

(iii) the Facility Termination Date will not have occurred, the aggregate
Capital of all Purchaser Interests will not exceed the Purchase Limit and the
aggregate Receivable Interests will not exceed 100%.

 

Very truly yours,

 

CONVERGYS FUNDING CORPORATION

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

73



--------------------------------------------------------------------------------

EXHIBIT III

 

CHIEF EXECUTIVE OFFICE AND PLACES OF BUSINESS OF SELLER;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER AND ORGANIZATIONAL

IDENTIFICATION NUMBER

 

Chief Executive Office of Seller:

 

Convergys Funding Corporation

P.O. Box 1638

201 E. Fourth Street

Cincinnati, OH 45201

 

Principal Place(s) of Business of Seller:

 

Convergys Funding Corporation

P.O. Box 1638

201 E. Fourth Street

Cincinnati, OH 45201

 

Locations of Records:

 

Convergys Funding Corporation

P.O. Box 1638

201 E. Fourth Street

Cincinnati, OH 45201

 

Federal Employer Identification Number of Seller:     31-1667427

 

Organizational Identification Number of Seller:
                                  

 

74



--------------------------------------------------------------------------------

EXHIBIT IV

 

LOCK-BOXES; COLLECTION ACCOUNTS; COLLECTION BANKS

 

Lockbox Information:

 

Convergys Information Management Group

1460 Solutions Center

Chicago, IL 60677-1004

 

Convergys Customer Management Group

1450 Solutions Center

Chicago, IL 60677-1004

 

Collection Accounts:

 

Convergys Information Management Group

PNC Bank, NA

ABA: 043000096

Account Number 1004387876

 

Convergys Customer Management Group

PNC Bank, NA

ABA: 043000096

Account Number 1004387876

 

Collection Banks:

 

PNC Bank, NA

1 PNC Plaza

Pittsburgh, PA 15222

 

75



--------------------------------------------------------------------------------

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To: Bank One, NA, as Administrative Agent and Falcon Agent

 

and

 

Fifth Third Bank

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement dated as of November 20, 2003 among
Convergys Funding Corporation (the “Seller”), Convergys Corporation (the
“Servicer”), the Purchasers party thereto and Bank One, NA, as Administrative
Agent and Falcon Agent and Fifth Third for such Purchasers (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected              of Seller.

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Purchase Agreement, all
of which data and computations are true, complete and correct.

 

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

76



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             , 20    .

 

77



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE REPORT

 

A. Schedule of Compliance as of             , 20     with Section 9.1(f) of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the month ended:                         

 

78



--------------------------------------------------------------------------------

EXHIBIT VI

 

FORM OF COLLECTION ACCOUNT AGREEMENT

 

COLLECTION ACCOUNT AGREEMENT

 

[Date]

 

[Collection Bank Name and Address]

 

  Re: [Originator Name]

 

Dear             :

 

You (hereinafter, “Bank” or “You”) have exclusive control of [lockbox address]
(the “Lock-Box”) for the purpose of receiving mail and processing payments
therefrom pursuant to that certain [lock-box services agreement] (the
“Agreement”) dated                      between you and [Originator Name] (the
“Customer”). You hereby confirm your agreement to perform the services described
therein. Among the services you have agreed to perform therein is to endorse all
checks and other evidences of payment, and credit such payments to checking
account no.              maintained with you in the name of the Customer (the
“Existing Account”).

 

Customer hereby transfers and assigns all of its right, title and interest in
and to, and exclusive ownership and control over the items in the Lock-Box to
Convergys Funding Corporation (“SPC”). Customer and SPC hereby request that from
and after [insert date]/[the date hereof], the Existing Account name be changed
to “Convergys Customer Management Group Inc., as sub-servicer” (as so re-titled,
the “Lock-Box Account”) for the purposes of that certain Amended and Restated
Receivables Purchase Agreement (the “Receivables Purchase Agreement”) dated as
of November 20, 2003 among SPC, as seller, Convergys Corporation, as servicer,
Falcon Asset Securitization Corporation, the financial institutions from time to
time a party thereto, Fifth Third Bank and Bank One, NA, as Administrative Agent
and Falcon Agent (the “Administrative Agent”).

 

SPC hereby irrevocably instructs you, and you hereby agree, that upon receiving
notice from the Administrative Agent in the form attached hereto as Annex A and
allowing for a reasonable period of time for you to implement the changes as a
result of such notice: (i) the name of the Lock-Box Account will be changed to
“Bank One, NA, as Administrative Agent” (or any designee of the Administrative
Agent), and the Administrative Agent will have exclusive ownership of and access
to such Lock-Box Account, and neither Customer, SPC nor any of their respective
affiliates will have any control of such Lock-Box Account or any access thereto,
(ii) you will either continue to send the funds from the Lock-Box to the
Lock-Box Account, or will redirect the funds as the Administrative Agent may
otherwise request, (iii) you will transfer

 

79



--------------------------------------------------------------------------------

collected funds on deposit in the Lock-Box Account, at any time, as directed by
the Administrative Agent, (iv) all services to be performed by you under the
Agreement will be performed on behalf of the Administrative Agent, and (v) all
correspondence or other mail which you have agreed to send to either Customer or
SPC will be sent to the Administrative Agent at the following address:

 

Bank One, NA, as Administrative Agent

Mail Code IL1-0079

1 Bank One Plaza

Chicago, Illinois 60670-0079

Attention: Asset-Backed Finance Division

 

Moreover, we advise you that upon such notice, the Administrative Agent will
have all rights and remedies given to Customer or SPC under the Agreement. Each
of Customer and SPC agrees, however, to continue to pay all fees and other
assessments due thereunder at any time.

 

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by the Administrative Agent for the purpose
of receiving funds from the Lock-Box are subject to the liens of the
Administrative Agent for itself and as agent under the Receivables Purchase
Agreement, and will not be subject to deduction, set-off, banker’s lien or any
other right you or any other party may have against Customer or SPC, except that
you may debit the Lock-Box Account for any items deposited therein that are
credited in error or are returned or otherwise not collected and for all
charges, fees, commissions and expenses incurred by you in providing services
hereunder, all in accordance with your customary practices for the charge back
of returned items and expenses. If there are insufficient funds in the Lock-Box
Account and You has not been fully reimbursed, the Administrative Agent shall
return such amount to You on demand.

 

You will follow its customary procedures for determining whether or not to honor
any checks, drafts or other payment requests drawn on or with respect to the
Lock-Box Account.

 

You may rely, and shall be protected in acting or refraining from acting, upon
any notice (including but not limited to electronically confirmed facsimiles of
such notice) believed by You to be genuine and to have been given by the proper
party or parties.

 

The Customer and SPC agree to indemnify, defend and hold harmless You and its
affiliates, directors, officers, employees, agents, successors and assigns (each
an “Indemnitee”) from and against any and all liabilities, losses, claims,
damages, demands, costs and expenses of every kind (including but not limited to
costs incurred as a result of items being deposited in the Lock-Box Account and
being unpaid for any reason, reasonable attorney’s fees and the reasonable
charges of your in-house counsel) incurred or sustained by any Indemnitee
arising out of Your performance of the services contemplated by this letter
agreement, except to the extent such liabilities, losses, claims, damages,
demands, costs and expenses are the direct result of Your gross negligence or
willful misconduct. Substantial compliance by You with its standard procedures
for the services provided hereunder shall be deemed to be the exercise of
ordinary

 

80



--------------------------------------------------------------------------------

care by You. You shall have no obligation to review or confirm that any actions
taken pursuant to this letter agreement comply with the Receivables Purchase
Agreement or any other agreement or document. The provisions of this paragraph
shall survive termination of this letter agreement.

 

You will not be liable to the Customer, SPC or the Administrative Agent for any
expense, claim, loss, damage or cost (“Damages”) arising out of or relating to
its performance under this letter agreement other than Damages which result
directly from its acts or omissions constituting gross negligence, willful
misconduct or breach of contract. In no event will You be liable for any
punitive, special, indirect, or consequential damages, including but not limited
to lost profits, even if advised of the possibility or likelihood of such
damages.

 

This letter agreement and the rights and obligations of the parties hereunder
will be governed by and construed and interpreted in accordance with the laws of
the State of Illinois. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

 

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours,

 

[ORIGINATOR NAME]

By:        

--------------------------------------------------------------------------------

Name:

Title:

  CONVERGYS FUNDING CORPORATION By:        

--------------------------------------------------------------------------------

Name:

Title:

 

81



--------------------------------------------------------------------------------

Acknowledged and agreed to

this      day of         :

 

[COLLECTION BANK] By:        

--------------------------------------------------------------------------------

Name:

Title:

  BANK ONE, NA, AS ADMINISTRATIVE AGENT By:        

--------------------------------------------------------------------------------

Name:

Title:

 

82



--------------------------------------------------------------------------------

ANNEX A

FORM OF COLLECTION NOTICE

 

[On letterhead of the Administrative Agent]

[Date]

 

[Collection Bank Name and Address]

 

  Re: Convergys Funding Corporation and [Originator Name]

 

Ladies and Gentlemen:

 

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [Originator Name], Convergys Funding Corporation, you and
us, to have the name of, and to have exclusive ownership and control of, account
number              (the “Lock-Box Account”) maintained with you, transferred to
“Bank One, NA, as Administrative Agent.” [The Lock-Box Account will henceforth
be a zero-balance account, and collected funds deposited in the Lock-Box Account
should be sent at the end of each day to             ]. You have further agreed
to perform all other services you are performing under that certain agreement
dated              between you and [Originator Name] on our behalf.

 

We appreciate your cooperation in this matter.

 

Very truly yours,  

Bank One, NA,

as Administrative Agent

By:        

--------------------------------------------------------------------------------

Name:

Title:

 

83



--------------------------------------------------------------------------------

EXHIBIT VII

 

FORM OF ASSIGNMENT AGREEMENT

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment”) is made as of [date], by and
between              (the “Assignor”) and              (the “Assignee”), with
respect to that certain Amended and Restated Receivables Purchase Agreement
dated as of November 20, 2003, by and among Convergys Funding Corporation, an
Ohio corporation, various Financial Institutions (as therein defined), Falcon
Asset Securitization Corporation, Fifth Third Bank and Bank One, NA, as Falcon
Agent and Administrative Agent (the “RPA”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
RPA.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Assignor and the Assignee hereby agree as follows:

 

1. Assignment and Assumption. The Assignor hereby absolutely and unconditionally
sells, assigns and conveys to the Assignee, without representation, warranty or
recourse of any kind except as expressly set forth in Section 3 of this
Assignment, an undivided [            %] interest in the Assignor’s Liquidity
Commitment and the Assignor’s outstanding Capital (the “Assigned Interest”), and
the Assignee hereby absolutely and unconditionally purchases, accepts and
assumes the Assigned Interest and agrees to perform the Assignor’s obligations
under the RPA to the extent of the Assigned Interest. The assignment and
assumption set forth in the preceding sentence will become effective as of the
Effective Date (as defined in Section 2 below). As of the Effective Date,
immediately prior to giving effect to this Assignment, the Assignor’s Liquidity
Commitment was $            , its Pro Rata Share was             % and its
outstanding Capital was $            . After giving effect to this Assignment,
the Assignor’s and the Assignee’s respective Commitments, Pro Rata Shares and
Capital will be as follows:

 

   

Financial Institution

Liquidity Commitment

--------------------------------------------------------------------------------

 

Pro Rata Share

--------------------------------------------------------------------------------

 

Outstanding

Capital

--------------------------------------------------------------------------------

Assignor:             Assignee:             Others:             Total:          
 

 

From and after the Effective Date, the Assignee will be a Financial Institution
for all purposes under the RPA.

 

84



--------------------------------------------------------------------------------

2. Effective Date. This Assignment will become effective upon the latest to
occur of the following (such latest date, the “Effective Date”): (a) the date of
this Assignment; (b) receipt by the Assignor and the Assignee of a faxed
counterpart of this Assignment consented to by Falcon as provided on the
signature page hereof; and (c) payment by the Assignee of the amounts, if any,
due to the Assignor pursuant to Section 6 hereof.

 

3. Assignor Representations and Warranties. The Assignor hereby represents and
warrants to the Assignee that:

 

(a) Absence of Adverse Claim. Immediately prior to giving effect to this
Assignment, the Assignor was the legal and beneficial owner of the Assigned
Interest, free and clear of any Adverse Claim created by the Assignor.

 

(b) Absence of Amortization Event. As of the date hereof, the Assignor is not
aware of the existence and continuance of any Amortization Event or Potential
Amortization Event.

 

4. Assignee Representations, Warranties and Covenants. The Assignee hereby
represents and warrants to the Assignor, the Falcon Agent and Falcon that:

 

(a) Existence and Power. The Assignee is a corporation or a banking association
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate
power to perform its obligations hereunder and under the RPA.

 

(b) No Conflict. The execution, delivery and performance by the Assignee of this
Assignment and of the RPA are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on its assets. This Assignment has been duly
authorized, executed and delivered by the Assignee.

 

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Assignee of
this Assignment or the RPA.

 

(d) Binding Effect. This Assignment constitutes, and after giving effect hereto,
the RPA will constitute, the legal, valid and binding obligation of the Assignee
enforceable against the Assignee in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally.

 

85



--------------------------------------------------------------------------------

(e) Ratings. As of the date hereof, the Assignee has a short-term debt rating of
A-1 or better by Standard & Poor’s Ratings Group and P-1 by Moody’s Financial
Institutions Service, Inc.

 

(f) Legal Opinion. If requested by the Falcon Agent, the Assignee will deliver
to the Falcon Agent, in form reasonably acceptable to the Falcon Agent, an
opinion of the Assignee’s counsel covering the matters set forth in clauses
(a)-(d) above.

 

(g) Miscellaneous. The Assignee hereby (i) confirms that it has received a copy
of the RPA, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment, (ii) agrees that it will, independently and without
reliance upon the Falcon Agent, the Assignor or any other Purchaser and based on
such documents and information at it will deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the
Transaction Documents, (iii) appoints and authorizes the Falcon Agent to take
such action as agent on its behalf and to exercise such powers under the
Transaction Documents as are delegated to the Falcon Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Transaction Documents are required to be performed by it as a
Financial Institution, (v) agrees that its payment instructions are as set forth
in the attachment hereto, (vi) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Transaction Documents will not be “plan assets” under
ERISA, and (vii) attaches the forms prescribed by the Internal Revenue Service
of the United States certifying that the Assignee is entitled to receive
payments under the Transaction Documents without deduction or withholding of any
United States federal income taxes (and, if the Assignee is organized under the
laws of a jurisdiction other than the United States of America or one of its
political subdivisions, the Assignee has enclosed herewith two copies of its
duly executed and completed I.R.S. Form 4224 or I.R.S. Form 1009, as
applicable).

 

5. Effect of Assignment. From and after the Effective Date:

 

(a) Assignee as a Financial Institution. The Assignee will have the rights and
obligations of a Financial Institution under the RPA with respect to the
Assigned Interest, including, without limitation, a Liquidity Commitment in the
amount set forth in Section 1 above, a Pro Rata Share equal to the percentage
set forth in Section 1 above and outstanding Capital in the amount set forth in
Section 1 above.

 

(b) Assignee’s Funding Obligations. The Assignee will fund its Pro Rata Share of
the aggregate Purchase Price of each of the Receivable Interests the Financial
Institutions purchase directly from Seller and its Acquisition Amount for each
of the Receivable Interests the Financial Institutions purchase from Falcon.

 

(c) Sharing of Payments to the Financial Institutions. To the extent actually
received by the Falcon Agent for the account of the Financial Institutions, the
Assignee will be entitled to receive its Pro Rata Share of all Capital, Discount
and Liquidity Fees (as hereinafter

 

86



--------------------------------------------------------------------------------

defined). In the event that either party hereto receives any payment from and
after the Effective Date to which the other party hereto is entitled under this
Assignment, then the party receiving such amount will promptly remit it to the
other party hereto. [As used herein, “Liquidity Fee” means a fee equal to
             basis points (0.            %) per annum multiplied by the average
Purchase Limit in effect during the month then most recently ended, which fee is
payable by Seller on the first Business Day of each calendar month after the
date of the RPA and for so long as any Aggregate Unpaids remain outstanding.]

 

(d) Release of Assignor. The Assignor will automatically be deemed to have
relinquished its rights and to have been released from its corresponding
obligations under the Transaction Documents to the extent of the Assigned
Interest.

 

6. Payment for Assigned Interest. If any Capital is outstanding from the
Assignor at the opening of the Assignor’s business on the Effective Date, the
Assignee will pay to the Assignor in immediately available funds on the
Effective Date, an amount equal to the product of (a) the percentage set forth
in Section 1 above in the definition of “Assigned Interest,” times (b) the
aggregate outstanding amount of the Assignor’s Capital immediately prior to the
effectiveness of this Assignment.

 

7. Limitations on the Assignor’s Liability. The Assignor represents and warrants
that neither the Assignor nor any of its officers, directors, employees, agents
or attorneys will be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectibility of any Transaction
Document, (ii) any representation, warranty or statement made in or in
connection with any of the Transaction Documents, (iii) the financial condition
or creditworthiness of Falcon, (iv) the performance of or compliance with any of
the terms or provisions of any of the Transaction Documents, (v) inspecting any
of the property, books or records of Falcon, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any of the Receivable
Interests, or (vii) any mistake, error of judgment, or action taken or omitted
to be taken in connection with the Receivable Interests or the Transaction
Documents.

 

8. Indemnity. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment.

 

9. Subsequent Assignments. After the Effective Date, the Assignee will have the
right pursuant to Section 12.1 of the RPA to assign all or any portion of the
rights which are assigned to the Assignee hereunder subject to the terms and
provisions of such Section 12.1.

 

10. Bankruptcy Petition Against Falcon. The Assignee hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all debt securities of Falcon rated at the request of Falcon by a nationally
recognized rating agency, it will not institute against, or join any other
Person in instituting against, Falcon any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of any jurisdiction.

 

87



--------------------------------------------------------------------------------

11. Entire Agreement; Counterparts. This Assignment embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof. This Assignment may be executed in one or more counterparts, all
of which, taken together, will constitute one and the same instrument, and each
of which will be deemed an original.

 

12. Governing Law. This Assignment will be governed by the internal law, and not
the law of conflicts, of the State of Illinois.

 

13. Notices. Notices will be given under this Assignment in the manner set forth
in the RPA. For the purpose hereof, the address of the Assignee (until notice of
a change is delivered) will be the address set forth in the attachment hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment by their
duly authorized officers as of the date first above written.

 

Assignor: By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Assignee:

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

88



--------------------------------------------------------------------------------

[By its signature below, Falcon hereby consents to the foregoing assignment as
required by Section 12.1 of the RPA:

 

FALCON ASSET SECURITIZATION CORPORATION

By:        

--------------------------------------------------------------------------------

   

Authorized Signatory] 1

--------------------------------------------------------------------------------

1 Delete if not applicable

 

89



--------------------------------------------------------------------------------

Assignee’s Wire Transfer Instructions and Address for Notices:

 

90



--------------------------------------------------------------------------------

EXHIBIT VIII

 

CREDIT AND COLLECTION POLICY

 

[attached]

 

91



--------------------------------------------------------------------------------

EXHIBIT IX

 

FORM OF CONTRACT(S)

 

[attached]

 

92



--------------------------------------------------------------------------------

EXHIBIT X

 

FORM OF MONTHLY REPORT

 

[attached]

 

93



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS AND LIQUIDITY COMMITMENTS

 

COMMITMENTS

 

Entity

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Bank One, NA

   $ 150,000,000

Fifth Third Bank

   $ 50,000,000

 

LIQUIDITY COMMITMENTS

 

Entity

--------------------------------------------------------------------------------

   Liquidity
Commitment


--------------------------------------------------------------------------------

Bank One, NA

   $ 153,000,000

 

94



--------------------------------------------------------------------------------

SCHEDULE B

 

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT

ON OR PRIOR TO THE INITIAL PURCHASE

 

1. Counterparts of this Agreement, duly executed by each of the parties hereto;

 

2. A certificate of the Secretary or Assistant Secretary of each Seller Party
certifying (A) the names and true signatures of the officers authorized on its
behalf to sign this Agreement and the other Transaction Documents to be
delivered by it hereunder (on which certificate the Agents and the Purchasers
may conclusively rely until such time as the Administrative Agent shall receive
from such Seller Party a revised certificate meeting the requirements of this
item #2), (B) an attached copy of the articles of incorporation certified as of
a recent date acceptable to the Administrative Agent by the Secretary of State
of such State of incorporation and regulations (the “Organic Documents”) of such
Seller Party, and (C) an attached copy of resolutions of such Seller Party’s
board of directors authorizing its execution and delivery of this Agreement and
the other Transaction Documents to be delivered by it hereunder;

 

3. Good Standing Certificates dated as of a recent date satisfactory to the
Administrative Agent for each of the Companies from the Secretary of State of
the State of each Company’s state of incorporation.

 

4. A letter from Frost Brown Todd LLC (a) authorizing Fifth Third to rely on
Frost & Jacobs LLP’s (i) true sale, and (ii) nonconsolidation opinions delivered
in connection with the Existing Agreement as though such opinions were dated the
date hereof;

 

5. Opinion of Frost Brown Todd LLC with respect to this Agreement covering the
following matters:

 

  • Each of the Companies is a corporation, duly organized, validly existing,
and in good standing under the laws of its state of formation.

 

  • Each of the Companies has all requisite authority to conduct its business in
each jurisdiction where failure to be so qualified would have a material adverse
effect on such Person’s business.

 

  • The execution and delivery by each of the Companies of this Agreement and
the other Transaction Documents to be delivered by it hereunder and its
performance of its obligations thereunder have been duly authorized by all
necessary action and proceedings on the part of such Person and will not:

 

  (a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

 

95



--------------------------------------------------------------------------------

  (b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its organizational documents or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Person; or

 

  (c) result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by the First-Step
Receivables Purchase Agreement, the Receivables Sale Agreement and this
Agreement).

 

  • This Agreement and the other Transaction Documents to be delivered by it
hereunder have each been duly executed and delivered by such Person and
constitutes the legal, valid, and binding obligation of such Person, enforceable
in accordance with its terms, except to the extent the enforcement thereof may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.

 

  • SPV has a valid and unencumbered ownership interest in each Receivable in
existence as of the date of this Agreement and, if a Purchase is made as of such
date, the Administrative Agent for the benefit of the Falcon Agent and the
Purchasers shall acquire a first perfected ownership interest in each
Receivable, the related Collections and the Related Security.

 

  • To the best of the opinion giver’s knowledge after due inquiry, there is no
action, suit or other proceeding against any of the Companies or any of their
Affiliates, which would materially adversely affect the business or financial
condition of the Companies taken as a whole or which would materially adversely
affect the ability of any of the Companies to perform its obligations under this
Agreement .

 

  • Valid creation, perfection and filing priorities of Administrative Agent’s
security interests on behalf of the Falcon Agent and the Purchasers.

 

6. The Falcon Fee Letter and the Fifth Third Fee Letter, together with payment
of any and all fees due on or prior to the date hereof;

 

7. A certificate of an Authorized Officer of each of the Seller Parties
certifying that as of the date of this Agreement:

 

  (a) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date; and

 

  (b)

no event has occurred, or would result from such Incremental Purchase or
Reinvestment, that will constitute an Amortization Event, and no event has
occurred and

 

96



--------------------------------------------------------------------------------

 

is continuing, or would result from such Incremental Purchase or Reinvestment,
that would constitute a Potential Amortization Event.

 

8. UCC-3 Amendments if any.

 

97